Exhibit 10.17

Execution Version

 

Published Deal CUSIP Number:

 

Published Revolver CUSIP Number:

 

Published Term Loan A CUSIP Number:

 

Published Term Loan B CUSIP Number:

 

AMENDED & RESTATED CREDIT AGREEMENT

Dated as of May 24, 2007

among

MUELLER WATER PRODUCTS, INC.,

as the Borrower,

MUELLER GROUP, LLC,

as the prior borrower (for the purposes of Section 1.01(i) only)

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender,

an L/C Issuer and a Lender,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent, an L/C Issuer and a Lender,

CITICORP USA, INC.,

CALYON NEW YORK BRANCH,

and

SUNTRUST BANK,

as Co-Documentation Agents and as Lenders

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

and

J.P. MORGAN  SECURITIES INC.

as

Joint Lead Arrangers and Joint Book Managers

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

Page

 

 

 

ARTICLE I.

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

1.01

 

Amendment and Restatement; Existing Borrower Assignment

 

2

1.02

 

Defined Terms

 

4

1.03

 

Other Interpretive Provisions

 

41

1.04

 

Accounting Terms

 

42

1.05

 

Rounding

 

43

1.06

 

Exchange Rates; Currency Equivalents

 

43

1.07

 

Additional Alternative Currencies

 

44

1.08

 

Change of Currency

 

45

1.09

 

Times of Day

 

45

1.10

 

Letter of Credit Amounts

 

45

 

 

 

 

 

ARTICLE II.

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

2.01

 

Term Loans

 

46

2.02

 

Revolving Loans

 

47

2.03

 

Borrowings, Conversions and Continuations of Committed Loans

 

47

2.04

 

Letters of Credit and Bankers’ Acceptances

 

50

2.05

 

Swing Line Loans

 

60

2.06

 

Prepayments

 

63

2.07

 

Termination or Reduction of Commitments

 

65

2.08

 

Repayment of Loans

 

65

2.09

 

Interest

 

66

2.10

 

Fees

 

67

2.11

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

67

2.12

 

Evidence of Debt

 

68

2.13

 

Payments Generally; Administrative Agent’s Clawback

 

69

2.14

 

Sharing of Payments by Lenders

 

71

2.15

 

Increase in Term Loan Facilities

 

72

 

 

 

 

 

ARTICLE III.

 

 

SECURITY

 

 

 

 

 

3.01

 

Security

 

73

3.02

 

Further Assurances

 

74

3.03

 

Information Regarding Collateral

 

75

 

 

 

 

 

ARTICLE IV.

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

4.01

 

Taxes

 

76

4.02

 

Illegality

 

78

4.03

 

Inability to Determine Rates

 

78

4.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

78

 

i


--------------------------------------------------------------------------------


 

4.05

 

Compensation for Losses

 

80

4.06

 

Mitigation Obligations; Replacement of Lenders

 

81

4.07

 

Survival

 

81

 

 

 

 

 

ARTICLE V.

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

5.01

 

Conditions of Initial Credit Extension

 

81

5.02

 

Conditions to all Credit Extensions

 

84

 

 

 

 

 

ARTICLE VI.

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

6.01

 

Existence, Qualification and Power; Compliance with Laws

 

85

6.02

 

Authorization; No Contravention

 

85

6.03

 

Governmental Authorization; Other Consents

 

86

6.04

 

Binding Effect

 

86

6.05

 

Financial Statements; No Material Adverse Effect

 

86

6.06

 

Litigation

 

87

6.07

 

No Default

 

87

6.08

 

Ownership of Property; Liens

 

87

6.09

 

Environmental Compliance

 

87

6.10

 

Insurance

 

87

6.11

 

Taxes

 

87

6.12

 

ERISA Compliance

 

88

6.13

 

Subsidiaries; Equity Interests

 

89

6.14

 

Margin Regulations; Investment Company Act

 

89

6.15

 

Disclosure

 

89

6.16

 

Compliance with Laws

 

89

6.17

 

Intellectual Property; Licenses, Etc.

 

89

6.18

 

Senior Indebtedness

 

90

 

 

 

 

 

ARTICLE VII.

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

7.01

 

Financial Statements

 

90

7.02

 

Certificates; Other Information

 

91

7.03

 

Notices

 

93

7.04

 

Payment of Obligations

 

93

7.05

 

Preservation of Existence, Etc.

 

93

7.06

 

Maintenance of Properties

 

94

7.07

 

Maintenance of Insurance

 

94

7.08

 

Compliance with Laws

 

94

7.09

 

Books and Records

 

94

7.10

 

Inspection Rights

 

94

7.11

 

Use of Proceeds

 

95

7.12

 

New Subsidiaries, Pledgors and Real Property

 

95

7.13

 

Compliance with ERISA

 

97

7.14

 

Further Assurances

 

97

 

ii


--------------------------------------------------------------------------------


 

7.15

 

Unrestricted Subsidiaries

 

97

 

 

 

 

 

ARTICLE VIII.

 

 

NEGATIVE COVENANTS

 

 

 

 

 

8.01

 

Liens

 

99

8.02

 

Investments

 

101

8.03

 

Indebtedness

 

103

8.04

 

Fundamental Changes

 

105

8.05

 

Dispositions

 

105

8.06

 

Restricted Payments

 

106

8.07

 

Change in Nature of Business

 

107

8.08

 

Transactions with Affiliates

 

107

8.09

 

Burdensome Agreements

 

108

8.10

 

Use of Proceeds

 

109

8.11

 

Prepayment of Indebtedness; Amendment to Material Agreements

 

109

8.12

 

Financial Covenants

 

109

8.13

 

Acquisitions

 

110

8.14

 

Creation of New Subsidiaries

 

110

8.15

 

Securities of Subsidiaries

 

111

8.16

 

Sale and Leaseback

 

111

 

 

 

 

 

ARTICLE IX.

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

9.01

 

Events of Default

 

111

9.02

 

Remedies Upon Event of Default

 

113

9.03

 

Application of Funds

 

114

 

 

 

 

 

ARTICLE X.

 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

10.01

 

Appointment and Authority

 

115

10.02

 

Rights as a Lender

 

115

10.03

 

Exculpatory Provisions

 

116

10.04

 

Reliance by Administrative Agent

 

116

10.05

 

Delegation of Duties

 

117

10.06

 

Resignation of Administrative Agent

 

117

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

118

10.08

 

No Other Duties, Etc.

 

118

10.09

 

Administrative Agent May File Proofs of Claim

 

118

10.10

 

Collateral and Guaranty Matters

 

119

 

 

 

 

 

ARTICLE XI.

 

 

MISCELLANEOUS

 

 

 

 

 

11.01

 

Amendments, Etc.

 

120

11.02

 

Notices; Effectiveness; Electronic Communication

 

122

11.03

 

No Waiver; Cumulative Remedies

 

124

11.04

 

Expenses; Indemnity; Damage Waiver

 

125

 

iii


--------------------------------------------------------------------------------


 

11.05

 

Payments Set Aside

 

126

11.06

 

Successors and Assigns

 

127

11.07

 

Treatment of Certain Information; Confidentiality

 

131

11.08

 

Right of Setoff

 

132

11.09

 

Interest Rate Limitation

 

132

11.10

 

Counterparts; Integration; Effectiveness

 

133

11.11

 

Survival of Representations and Warranties

 

133

11.12

 

Severability

 

133

11.13

 

Replacement of Lenders

 

133

11.14

 

Governing Law; Jurisdiction; Etc.

 

134

11.15

 

Waiver of Jury Trial

 

135

11.16

 

USA PATRIOT Act Notice

 

135

11.17

 

No Advisory or Fiduciary Responsibility

 

135

 

 

 

 

 

SIGNATURES

 

S-1

 

iv


--------------------------------------------------------------------------------


SCHEDULES

1.01

 

Mandatory Cost Formulae

1.02(a)

 

Unrestricted Subsidiaries

2.01

 

Commitments and Pro Rata Shares

3.01

 

Mortgaged Real Property

3.03

 

Information Regarding Collateral

6.06

 

Litigation

6.09

 

Environmental Matters

6.11

 

Proposed Tax Assessments

6.12

 

ERISA Compliance

6.13(a)

 

Subsidiaries

6.13(b)

 

Other Equity Investments

8.01

 

Existing Liens

8.02

 

Existing Investments

8.03

 

Existing Indebtedness

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

 

 

A-1

 

Revolving Loan Notice

A-2

 

Term Loan Interest Rate Selection Notice

B

 

Swing Line Loan Notice

C-1

 

Term Loan A Note

C-2

 

Revolving Loan Note

C-3

 

Term Loan B Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Guaranty Agreement

G

 

Security Agreement

H

 

Pledge Agreement

I

 

Mortgage

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 24, 2007,
among MUELLER WATER PRODUCTS, INC., a Delaware corporation (“MWA” or the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and, solely for
purposes of the Amendment and Restatement (defined below) and the assignment and
assumption in Section 1.01, MUELLER GROUP, LLC, a Delaware limited liability
company.

Preliminary Statements

A.                                   Mueller Group (defined in Section 1.02
below, and in such capacity the “Existing Borrower”), a wholly-owned subsidiary
of the Borrower, the lenders party thereto (the “Existing Lenders”) and Bank of
America, as administrative agent under the Existing Agreement (defined in
Section 1.02 below) (in such capacity, the “Existing Agent”), are parties to
that certain Credit Agreement, dated as of October 3, 2005, pursuant to which
certain of such lenders originally agreed to provide Mueller Group with (a) a
revolving credit facility of up to $145,000,000, including a letter of credit
and bankers’ acceptance subfacility and a swing line subfacility, and (b) a term
loan facility in an initial principal amount of $1,050,000,000.

B.                                     The Borrower and Mueller Group have
requested that the Existing Agreement be amended and restated, subject to the
conditions set forth herein, in order to, among other things, (a) add an
additional term loan facility, (b) extend the maturity date of both the
revolving credit facility and the existing term loan facility, (c) increase the
maximum aggregate principal amount of the revolving credit facility from the
existing $145,000,000 to $300,000,000 (subject to an increase option provided in
this Agreement), (d) reduce the existing term loan facility, as the Term Loan B
Facility hereunder, from the existing $789,732,412 principal amount to an
aggregate principal amount as of the date hereof of $565,000,000 (subject to an
increase option provided in this Agreement), (e) create a new Term Loan A
Facility hereunder in an initial aggregate principal amount of $150,000,000
(subject to an increase option provided in this Agreement), (f) make the
Borrower, the owner of all issued and outstanding Equity Interests (defined in
Section 1.02 below) of Mueller Group, the borrower under this Agreement, and
make Mueller Group a Guarantor (defined in Section 1.02 below) of the Borrower’s
obligations hereunder pursuant to the Guaranty (defined in Section 1.02 below),
and (g) make certain other amendments to the Existing Agreement (the “Amendment
and Restatement”).

C.                                     The parties hereto are willing to amend
and restate the Existing Agreement, to consent to the assignment to the Borrower
of the Existing Borrower’s obligations under the Existing Agreement pursuant to
Section 1.01(i),  and to make and continue to make certain term loan, revolving
credit and letter of credit and bankers’ acceptance facilities available to the
Borrower upon the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

1


--------------------------------------------------------------------------------


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01                        Amendment and Restatement; Existing Borrower
Assignment.  In order to facilitate the Amendment and Restatement and otherwise
to effectuate the desires of the Borrower and Mueller Group, the Borrower, the
Administrative Agent and the Lenders agree as follows:

(a)                                  As of the Closing Date (immediately prior
to the effectiveness of this Agreement) (i) the Aggregate Revolving Credit
Commitments under (and as defined in) the Existing Agreement is $145,000,000,
(ii) the principal amount of the Revolving Loans (as defined in the Existing
Agreement) outstanding under the Existing Agreement is $0, (iii) there are no
Swing Line Loans (as defined in the Existing Agreement) outstanding under the
Existing Agreement, (iv) the aggregate amount of L/C – BA Obligations (as
defined in the Existing Agreement) outstanding under the Existing Agreement is
$33,350,916.87, and (v) the Outstanding Amount (as defined in the Existing
Agreement) of the Term Loan (as defined in the Existing Agreement) is
$789,732,412.00.

(b)                                 Each Existing Lender with an outstanding
Revolving Credit Commitment (as defined in the Existing Agreement) or portion of
the Term Loan (as defined in the Existing Agreement) under the Existing
Agreement that either executes and delivers a signature page to this Agreement
or commits to a portion of the Revolving Credit Commitment or either Term Loan
hereunder prior to the Closing Date and consummates such commitment pursuant to
a post-Closing Date assignment (each, a “Continuing Lender”) will be deemed to
have agreed to the Amendment and Restatement pursuant to the terms of this
Agreement upon the effectiveness of this Agreement.  Each Existing Lender that
does not constitute a Continuing Lender (each, a “Departing Lender”) will be
deemed not to have agreed to the Amendment and Restatement, and will be subject
to the mandatory assignment provisions of Section 11.13 of the Existing
Agreement upon the effectiveness of this Agreement.

(c)                                  Simultaneously with the Closing Date, the
parties hereby agree that (i) the Revolving Credit Commitments of each Revolving
Lender and its Pro Rata Revolving Share shall be as set forth in Schedule 2.01,
the Revolving Loans outstanding under (and as defined in) the Existing Agreement
shall be reallocated in accordance with such Revolving Credit Commitments set
forth on Schedule 2.01, and the requisite assignments shall be deemed to be made
in such amounts among the Revolving Lenders and from each Revolving Lender to
each other Revolving Lender, with the same force and effect as if such
assignments were evidenced by applicable Assignments and Assumptions (as defined
in the Existing Agreement) under the Existing Agreement, and (ii) the letter of
credit subfacility under the Existing Agreement shall continue hereunder in the
amount of the Letter of Credit – BA Sublimit as provided for herein and all
letters of credit existing under the Existing Agreement (the “Existing Letters
of Credit”) shall continue as Letters of Credit hereunder.

(d)                                 Simultaneously with the Closing Date, the
parties hereby agree that the Outstanding Amount of the Term Loan B, and each
Term Loan B Lender’s Pro Rata Term B Share thereof, shall be as set forth in
Schedule 2.01, and the portion of the Outstanding Amount of the Term Loan B held
by each Term Loan B Lender shall be reallocated in accordance with

2


--------------------------------------------------------------------------------


the Pro Rata Term B Shares of the Term Loan B Lenders set forth in Schedule
2.01, and the requisite assignments shall be deemed to be made in such amounts
among the Term Loan B Lenders and from each Term Loan B Lender to each other
Term Loan B Lender (and, if necessary, to Term Loan B Lenders, including Bank of
America, from Existing Lenders under the Existing Agreement who elect not to
become Term Loan B Lenders under this Agreement or whose participation in this
Agreement as Term Loan B Lenders is expected to be consummated pursuant to a
post-closing assignment with Bank of America), with the same force and effect as
if such assignments were evidenced by applicable Assignments and Acceptances (as
defined in the Existing Agreement) under the Existing Agreement, but without the
payment of any related assignment fee.

(e)                                  Simultaneously with the Closing Date, the
parties hereby agree that the Outstanding Amount of the Term Loan A, and each
Term Loan A Lender’s Pro Rata Term A Share thereof, shall be as set forth in
Schedule 2.01.

(f)                                    Notwithstanding anything to the contrary
in the Existing Agreement or in this Agreement, no other documents or
instruments, including any Assignment and Assumption, shall be, or shall be
required to be, executed in connection with the assignments set forth in this
Section 1.01 (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an Assignment and Acceptance.  On the Closing Date,
the applicable Lenders shall make full cash settlement with one another, and
with any Departing Lender under the Existing Agreement, either directly or
through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Revolving Credit Commitments and the portion of the Outstanding Amount of the
Term Loan B allocable to each Term Loan B Lender, such that after giving effect
to such settlements the Revolving Credit Commitment of each Revolving Lender,
the Pro Rata Term  A Share of each Term A Lender  and the Pro Rata Term B Share
of each Term Loan B Lender shall be as set forth on Schedule 2.01.

(g)                                 The parties hereto hereby agree that upon
the effectiveness of this Agreement, the terms and provisions of the Existing
Agreement which in any manner govern or evidence the Obligations, the
obligations of the Borrower, the Existing Borrower and the other Loan Parties,
the rights and interests of the Administrative Agent and the Lenders and any
terms, conditions or matters related to any thereof, shall be and hereby are
amended and restated in their entirety by the terms, conditions and provisions
of this Agreement, and the terms and provisions of the Existing Agreement,
except as otherwise expressly provided herein or therein, shall be superseded by
this Agreement.

(h)                                 Notwithstanding this Amendment and
Restatement of the Existing Agreement, including anything in this Section 1.01,
and in any related Loan Documents (as defined in the Existing Agreement and
referred to herein, individually or collectively, as the “Existing Loan
Documents”), but subject to the assignment from the Existing Borrower to the
Borrower set forth in Section 1.01(i) below, (i) all of the indebtedness,
liabilities and obligations owing by any Person under the Existing Agreement and
other Existing Loan Documents shall continue as Obligations hereunder, and (ii)
each of this Agreement and the Notes and any other Loan Document (as defined
herein) that is amended and restated in connection with this Agreement is

3


--------------------------------------------------------------------------------


given as a substitution of, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrower, the Existing Borrower or any other
Loan Party under the Existing Agreement or any Existing Loan Document and
neither the execution and delivery of such documents nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation of
the Existing Agreement or of any of the other Existing Loan Documents or any
obligations thereunder.  Upon the effectiveness of this Agreement, unless
otherwise agreed to and arranged by the Administrative Agent, all Revolving
Loans (as defined in the Existing Agreement) and Term Loans (as defined in the
Existing Agreement) owing and outstanding under the Existing Agreement shall be
converted to and, subject to conversion after the Closing Date, shall continue
as Base Rate Loans hereunder and shall constitute advances hereunder, and all
Letters of Credit (as defined in the Existing Agreement) and Bankers’
Acceptances (as defined in the Existing Agreement) outstanding under the
Existing Agreement and any of the Existing Loan Documents, if any, shall
continue as Letters of Credit and Bankers’ Acceptances, as applicable,
hereunder; provided that if any Eurodollar Rate Loans (as defined in the
Existing Agreement) are converted to Base Rate Loans pursuant to this Section
1.01(h) on a day other than the last day of an Interest Period, the Borrower
shall compensate the Lenders holding such Eurodollar Rate Loans (as defined in
the Existing Agreement) pursuant to Section 4.05 for any loss, cost or expense
arising from such conversion on the Closing Date of Eurodollar Rate Loans under
(and as defined in) the Existing Agreement to Base Rate Loans hereunder;
provided further, that on and after the Closing Date, the Applicable Rate and
fees applicable to Loans, Letters of Credit and Bankers’ Acceptances hereunder
shall apply without regard to any margins or fees otherwise applicable thereto
under the Existing Agreement prior to the Closing Date (which fees and margins
applicable prior to the Closing Date shall either be paid in full on the Closing
Date or at the first date for payment of interest and fees under this Agreement,
as determined by the Borrowers and the Administrative Agent).

(i)                                     Pursuant to the request of the Existing
Borrower and the Borrower, in connection with this Amendment and Restatement the
Existing Borrower desires to assign to the Borrower, and the Borrower desires to
accept such assignment from the Existing Borrower, all of the Existing
Borrower’s rights and obligations under the Existing Agreement (as amended and
restated by this Amendment and Restatement) so that, after giving effect
thereto, the Borrower shall be the sole borrower under this Agreement, and the
Existing Borrower shall become a Guarantor hereunder pursuant to its execution
and delivery of the Guaranty.  The assignment provided for in this Section
1.01(i) is hereby agreed and approved by each Lender party hereto, and shall be
deemed to have occurred simultaneously with the occurrence of the Closing Date
with respect to this Agreement, without any further action by any party hereto. 
The Existing Borrower has executed this Agreement for the sole purpose of
effectuating the assignment provided in this Section 1.01(i), and shall have no
further rights or obligations under this Agreement (but without limitation to
its rights and obligations contained in any other Loan Document to which it is a
party)..

1.02                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

“Acceptance Credit” means a commercial Letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft,
and shall include those Existing Letters of Credit which are Acceptance Credits.

4


--------------------------------------------------------------------------------


“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the L/C Issuer may require in connection
with the creation of Bankers’ Acceptances.

“Account” means any account (as that term is defined in Section 9-102(a)(2)(i)
and (ii) of the UCC) of the Borrower or any Subsidiary arising from the sale or
lease of goods or the rendering of services.

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means, as at any date of determination thereof, the sum
of (a) the Aggregate Revolving Credit Commitments at such date, plus (b) the
Outstanding Amount with respect to the Term Loan Facilities at such date.

“Aggregate Credit Exposures” means, as at any date of determination thereof, the
sum of (a) the unused portion of the Aggregate Revolving Credit Commitments then
in effect, plus (b) the Total Outstandings at such time.

“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollar and
each other currency (other than Dollars) that is approved in accordance with
Section 1.07.

5


--------------------------------------------------------------------------------


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $25,000,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments; provided that the Alternative Currency Sublimit shall not be
in effect for Revolving Loans until the Fronting Structure Amendment is
effective.

“Amendment and Restatement” has the meaning specified in the Preliminary
Statements above.

“Applicable Rate” means, from time to time,

(a)                                  with respect to Segments of the Term Loan B
(i) that are Eurocurrency Rate Loans, 1.75%, and (ii) that are Base Rate Loans,
0.75%; and

(b)                                 with respect to the Commitment Fee,
Revolving Loans, Term Loan A, Swing Line Loans and Letter of Credit - BA Fees,
the following percentages per annum, based upon the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b):

 

 

 

 

Revolving Loans, Segments of the
Term Loan A, Swing Line Loans and
Letter of Credit – BA Fees

 

 

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Base Rate
Loans

 

Eurocurrency Rate
Loans and Letter
of Credit - BA Fees

 

Commitment Fee

 

1

 

Greater than or equal to 3.50 to 1.00

 

0.75

%

1.75

%

0.500

%

2

 

Less than 3.50 to 1.00 but greater than or equal to 2.50 to 1.00

 

0.50

%

1.50

%

0.375

%

3

 

Less than 2.50 to 1.00 but greater than or equal to 1.50 to 1.00

 

0.25

%

1.25

%

0.250

%

4

 

Less than 1.50 to 1.00

 

0.00

%

1.00

%

0.200

%

 

Any increase or decrease in the Applicable Rate with respect to Revolving Loans,
the Term Loan A (including Segments), Swing Line Loans and Letter of Credit - BA
Fees resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 1 shall apply thereto as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Business Day following the date the
appropriate certificate is so delivered.  Subject to

6


--------------------------------------------------------------------------------


the proviso in the preceding sentence, from the Closing Date to the Business Day
following the date the Compliance Certificate for the fiscal period ending June
30, 2007 is delivered or is required to be delivered (whichever shall first
occur), the Applicable Rate with respect to the Commitment Fee, Revolving Loans,
Term Loan A, Swing Line Loans and Letter of Credit - BA Fees shall be Pricing
Level 2.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BAS and JPMS, each in its capacity as a joint lead arranger
and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Restricted Subsidiary of the Borrower or (b)
is assumed in connection with an Investment in or acquisition of such Person,
and has not been incurred or created by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Borrower.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2006,
and the related consolidated statements of income or operations, retained
earnings and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Auditor” has the meaning specified in Section 7.01(a).

7


--------------------------------------------------------------------------------


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Revolving Credit Commitments pursuant to Section
2.07, and (c) the date of termination of the commitment of each Lender to make
Loans and of the obligation of the L/C Issuer to make L/C- BA Credit Extensions
pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated as of May 3,
2007, among the Borrower, the Administrative Agent and BAS.

“Bankers’ Acceptance” or “BA” means a time draft, drawn by the beneficiary under
an Acceptance Credit and accepted by the L/C Issuer upon presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.04
hereof, in the standard form for bankers’ acceptances of  the L/C Issuer.

“BAS” means Banc of America Securities LLC.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan (including a Segment) that bears interest based on
the Base Rate.  All Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Base Rate Segment” means a Segment bearing interest or to bear interest at the
Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means any of (a) the advance of the Term Loans pursuant to Section
2.01, (b) a Revolving Borrowing, or (c) a Swing Line Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

8


--------------------------------------------------------------------------------


(a)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

(d)                              if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

“Canadian Dollar” and “CAN$” mean lawful money of Canada.

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Borrower or any of its Restricted Subsidiaries free and clear of
all Liens (other than Liens created under the Security Instruments):

(a)                                  cash, denominated in U.S. Dollars or in a
currency other than U.S. Dollars that is freely transferable or convertible into
U.S. Dollars;

(b)                                 readily marketable direct obligations of the
government of the United States or any agency or instrumentality thereof, or
obligations the timely payment of principal and interest on which are fully and
unconditionally guaranteed by the government of the United States or any state
or municipality thereof, in each case so long as such obligation has an
investment grade rating by S&P and Moody’s;

(c)                                  commercial paper rated at least P-1 (or the
then equivalent grade) by Moody’s and A-1 (or the then equivalent grade) by S&P,
or carrying an equivalent rating by a nationally recognized rating agency if at
any time neither Moody’s and S&P shall be rating such obligations; provided that
up to 25% of the aggregate amount of Investments in Cash Equivalents pursuant to
this subpart (c) of the definition thereof may be in

9


--------------------------------------------------------------------------------


commercial paper that is rated (I) at least P-1 (or the then equivalent grade)
by Moody’s and at least A-2 (or the then equivalent grade) by S&P, or (II) at
least P-2 (or the then equivalent grade) by Moody’s and at least A-1 (or the
then equivalent grade) by S&P;

(d)                                 insured certificates of deposit or bankers’
acceptances of, or time deposits with any Lender or with any commercial bank
that (i) is a member of the Federal Reserve System, (ii) issues (or the parent
of which issues) commercial paper rated as described in the first portion of
clause (c) above (without regard to the proviso), (iii) is organized under the
laws of the United States or of any state thereof and (iv) has combined capital
and surplus of at least $250,000,000, provided that no more than 25% of the
aggregate amount of Investments in Cash Equivalents pursuant to this subpart (d)
of the definition thereof may be in such items with a maturity longer than one
year;

(e)                                  readily marketable general obligations of
any corporation organized under the laws of any state of the United States of
America, payable in the United States of America, expressed to mature not later
than twelve months following the date of issuance thereof and rated A or better
by S&P or A2 or better by Moody’s;

(f)                                    readily marketable shares of investment
companies or money market funds that, in each case, invest solely in the
foregoing Investments described in clauses (a) through (e) above; and

(g)                                 in the case of any Restricted Subsidiary of
the Borrower organized or having its principal place of business outside the
United States, investments denominated in the currency of the jurisdiction in
which such Subsidiary is organized or has its principal place of business which
are similar to the items specified in clauses (a) through (f) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of the Borrower or its Restricted Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% or more of the Voting Securities of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

10


--------------------------------------------------------------------------------


(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, all personal and real property of the
Borrower, any Restricted Subsidiary or any other Person in which the
Administrative Agent or any Lender is granted a Lien under any Security
Instrument as security for all or any portion of the Obligations or any other
obligation arising under any Loan Document.

“Commitment Fee” has the meaning specified in Section 2.10(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Capital Expenditures” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, for any period the sum of
(without duplication) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower or any Restricted Subsidiary during such period for
items that would be classified as “property, plant or equipment” or comparable
items on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, including without limitation all transactional costs incurred in
connection with such expenditures provided the same have been capitalized;
provided, that  Consolidated Capital Expenditures shall exclude any portion of
the purchase price of an Acquisition permitted by Section 8.13 which is
accounted for as a capital expenditure.

“Consolidated Cash Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, that portion of
Consolidated Interest Charges that is either paid or required to be paid in cash
during such period, but excluding prepayment or similar premiums paid in
connection with any prepayment, repurchase or redemption of Consolidated Funded
Indebtedness.

11


--------------------------------------------------------------------------------


“Consolidated EBITDA” means, for any period and in each case without duplication
(including any duplication with any item excluded in calculating Consolidated
Net Income), with respect to the Borrower and its Restricted Subsidiaries, on a
consolidated basis determined in accordance with GAAP, an amount equal to:

(a)                                  Consolidated Net Income for such period,

plus                         (b)                                 Consolidated
Interest Charges for such period, to the extent deducted in computing
Consolidated Net Income,

plus                         (c)                                  the provision
for federal, state, local and foreign income taxes payable for such period, to
the extent deducted in computing Consolidated Net Income,

plus                         (d)                                 depreciation
and depletion expense, to the extent deducted in computing Consolidated Net
Income,

plus                         (e)                                  amortization
expense, to the extent deducted in computing Consolidated Net Income,

plus                         (f)                                    all other
non-cash charges or expenses (excluding any non-cash charges representing an
accrual of, or reserve for, cash charges to be paid within the next twelve
months) to the extent deducted in computing Consolidated Net Income,

plus                         (g)                                 any amounts
deducted in determining Consolidated Net Income representing mark-to-market
losses related to interest rate hedges that must be recognized currently in net
income under Financial Accounting Standards Board Statement 133 (to the extent
not included in Consolidated Interest Charges),

minus                (h)                                 any amounts added in
determining Consolidated Net Income representing mark-to-market gains related to
interest rate hedges that must be recognized currently in net income under
Financial Accounting Standards Board Statement 133 (to the extent not included
in Consolidated Interest Charges),

minus                (i)                                     all other non-cash
income or gains added in determining Consolidated Net Income,

plus                         (j)                                     expenses
incurred in connection with the Transactions to the extent deducted in computing
Consolidated Net Income,

plus                         (k)                                  any amounts
deducted in determining Consolidated Net Income representing cash restructuring
costs, or cash costs reasonably determined by the Borrower to be associated with
facility or product line closures, consolidation or rationalization, not to
exceed (i) $50,000,000 of such costs in the aggregate incurred

12


--------------------------------------------------------------------------------


from the Closing Date through the last day of the fiscal year of the Borrower
ending September 30, 2008, (ii) $25,000,000 of such costs in the aggregate
incurred during the fiscal year of the Borrower ending September 30, 2009, (iii)
$25,000,000 of such costs in the aggregate incurred during the fiscal year of
the Borrower ending September 30, 2010, (iv) $25,000,000 of such costs in the
aggregate incurred during the fiscal year of the Borrower ending September 30,
2011, and (v) $25,000,000 of such costs in the aggregate incurred during the
fiscal year of the Borrower ending September 30, 2012, provided that any amount
not utilized in any fiscal year of the Borrower may be carried forward for use
in any succeeding fiscal year until the Term Loan B Maturity Date, and

plus                         (l)                                     for any
Four-Quarter period including a fiscal quarter of the Borrower ending on or
prior to December 31, 2006, up to 75% of any amounts deducted in determining
Consolidated Net Income representing costs associated with compliance with
Sarbanes-Oxley;

provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated Net Income in computing Consolidated EBITDA during any prior
periods.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby and commercial letters of credit (excluding
the undrawn amount thereof), bankers’ acceptances (including all BAs hereunder),
bank guaranties (excluding the amounts available thereunder as to which demand
for payment has not yet been made), surety bonds (excluding the amounts
available thereunder as to which demand for payment has not yet been made) and
similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) Attributable Indebtedness in respect of capital leases
and Synthetic Lease Obligations and all Receivables Facility Outstandings, (f)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Restricted Subsidiary is a general partner
or joint venturer, to the extent such Indebtedness is recourse to the Borrower
or such Restricted Subsidiary.

“Consolidated Interest Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Four-Quarter Period
ending on such date to (b) Consolidated Cash Interest Charges for such period.

13


--------------------------------------------------------------------------------


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of the following
(without duplication), in each case net of interest income earned (without
duplication) on cash balances or under Swap Contracts hedging against, or
otherwise entered into to manage risks relating to, fluctuations in interest
rates to the extent such interest income is included in the calculation of
Consolidated Net Income: (a) all interest, (b) the portion of rent expense of
the Borrower and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP, and (c) any
amounts included in interest expense in respect of Permitted Receivables
Transactions (or, if any such Permitted Receivables Transaction is an
“off-balance sheet” transaction under GAAP, any amounts that would have been so
included in respect of such Permitted Receivables Transaction if it were an
“on-balance sheet” transaction under GAAP).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date less Cash Equivalents of
the Borrower and the Restricted Subsidiaries on a consolidated basis as of such
date to (b) Consolidated EBITDA for the Four-Quarter Period most recently ended
for which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b).

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income after taxation
of the Borrower and its Restricted Subsidiaries for that period excluding (a)
net losses or gains realized in connection with (i) any sale, lease, conveyance
or other disposition of any asset (other than in the ordinary course of
business), or (ii) repayment, repurchase or redemption of Indebtedness, and (b)
extraordinary or nonrecurring income (or expense), including, any compensation
charge incurred in connection with the Transactions; provided that the net
income or loss of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid to the Borrower or a
Restricted Subsidiary in cash.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, all Consolidated Funded Indebtedness that, as of such date, is
secured by any Lien on any asset or property of the Borrower or any of its
Restricted Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

14


--------------------------------------------------------------------------------


“Core Business” means any material line of business conducted by the Borrower
and its Subsidiaries as of the Closing Date and any business reasonably related
or incidental thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (a) the amount of any cash and fair market value of other
property (excluding the value of any capital stock, warrants or options to
acquire capital stock of the Borrower or any Restricted Subsidiary and the
unpaid principal amount of any debt instrument) given as consideration, (b) the
amount (determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Restricted Subsidiary in connection with such Acquisition, (c)
all additional purchase price amounts in the form of earnouts and other
contingent obligations that are to be paid in cash and that should be recorded
on the financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, (d) all amounts paid in cash in respect of covenants not
to compete, and consulting agreements that should be recorded on financial
statements of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (e) the aggregate fair market value of all other consideration given by
the Borrower or any Restricted Subsidiary in connection with such Acquisition
(but excluding the value of any capital stock, warrants or options to acquire
capital stock of the Borrower or any Restricted Subsidiary), and (f)
out-of-pocket transaction costs for the services and expenses of attorneys,
accountants and other consultants incurred in effecting such transaction, and
other similar transaction costs so incurred and capitalized in accordance with
GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C–
BA Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate with respect to Base Rate Loans plus (c) 2% per annum; provided,
however, that (i) with respect to a Eurocurrency Rate Loan, until the end of the
Interest Period during which the Default Rate is first applicable, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such
Eurocurrency Rate Loan plus 2% per annum, and thereafter as set forth in the
portion of this sentence preceding this proviso, and (ii) with respect to Letter
of Credit– BA Fees, the Default Rate shall equal the Letter of Credit– BA Fee,
then in effect plus 2% per annum, in each case to the fullest extent permitted
by applicable Laws.

15


--------------------------------------------------------------------------------


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in L/C - BA Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are owned by
the Borrower or a Domestic Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property, or
part thereof, by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and, in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and (ii)
unless an Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

16


--------------------------------------------------------------------------------


those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing by the Borrower or any ERISA Affiliate or the PBGC of a notice of intent
to terminate, the treatment by the PBGC of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; or (g)                 any
event or condition that results in (i) the termination of any Plan that is
regulated by any Foreign Benefit Law, (ii) the revocation of such Plan’s
authority to operate under the applicable Foreign Benefit Law or (iii) a
complete or partial withdrawal by the Borrower or any Subsidiary from a Foreign
Pension Plan.

17


--------------------------------------------------------------------------------


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Loan (including a Segment) that bears interest
at a rate based on the Eurocurrency Rate.  All Revolving Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Eurocurrency Rate Revolving Loans” means a Revolving Loan that bears interest
at a rate based on the Eurocurrency Rate.

“Eurocurrency Rate Segment” means a Segment bearing interest or to bear interest
at the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 4.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or

18


--------------------------------------------------------------------------------


assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.01(a).

“Existing Agent” has the meaning specified in the Preliminary Statements above.

“Existing Borrower Notes” means the 14 ¾% senior discount notes due 2014 issued
by the Borrower in an aggregate initial accreted value not in excess of
$110,100,000 pursuant to the Existing Borrower Notes Indenture, as in effect on
the Closing Date and, thereafter, as amended, supplemented, amended and restated
or otherwise modified.

“Existing Borrower Notes Indenture” means the Indenture, dated as of April 29,
2004, among the Borrower and Law Debenture Trust Company of New York, as
trustee, as in effect on the Closing Date and, thereafter, as amended,
supplemented, amended and restated or otherwise modified.

“Existing Borrower Notes Tender” means the offer to purchase and solicitation of
consents made by the Borrower pursuant to the Offers to Purchase for the
Existing Borrower Notes, and the termination, defeasance or other satisfaction
in full in a manner satisfactory to the Administrative Agent of all or
substantially all of the Existing Borrower Notes.

“Existing Agreement” means that certain Credit Agreement dated as of October 3,
2005, among Mueller Group, Bank of America, as administrative agent, and a
syndicate of lenders, as amended through the Closing Date, which Existing
Agreement is being amended and restated hereby.

“Existing Letters of Credit” has the meaning specified in Section 1.01(c).

“Existing Subordinated Notes” means the 10% senior subordinated notes due 2012
co-issued by Mueller Group and Mueller Group Co-Issuer, Inc. in an aggregate
principal amount of $315,000,000, as in effect on the Closing Date and,
thereafter, as amended, supplemented, amended and restated or otherwise modified
in accordance with the terms of this Agreement.

“Existing Subordinated Notes Indenture” means the Indenture, dated as of April
23, 2004, among Mueller Group, Mueller Group Co-Issuer, Inc., the guarantors
signatory thereto, and Law Debenture Trust Company of New York, as trustee, as
in effect on the Closing Date and, thereafter, as amended, supplemented, amended
and restated or otherwise modified in accordance with the terms of this
Agreement.

“Existing Subordinated Notes Tender” means the offer to purchase and
solicitation of consents made by the Borrower pursuant to the Offers to Purchase
and consummated on or prior to the Closing Date, for the Existing Subordinated
Notes, and the termination, defeasance or other satisfaction in full in a manner
satisfactory to the Administrative Agent of all or substantially all of the
Existing Subordinated Notes.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Borrower shall have permanently terminated the
Revolving Credit Facility and each of the Term Loan Facilities by final payment
in full of all Outstanding Amounts, together with all accrued and unpaid
interest and fees thereon, other than (i) the undrawn portion of

19


--------------------------------------------------------------------------------


Letters of Credit, (ii) the aggregate face amount of all outstanding Bankers’
Acceptances and (iii) all fees relating to any Letters of Credit accruing after
such date (which fees shall be payable solely for the account of the L/C Issuer
and shall be computed (based on interest rates and the Applicable Rate then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit), in each case as have been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C Issuer shall have been made, (b) the Aggregate Revolving Credit
Commitments, if any, shall have terminated or expired, (c) the obligations and
liabilities of the Borrower and each other Loan Party under all Related Credit
Arrangements shall have been fully, finally and irrevocably paid and satisfied
in full and the Related Credit Arrangements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto, and (d) each Guarantor shall have fully, finally
and irrevocably paid and satisfied in full its respective obligations and
liabilities arising under the Loan Documents, (except for future obligations
consisting of continuing indemnities and other contingent Obligations of the
Borrower or any Loan Party that may be owing to the Administrative Agent or any
of its Related Parties or any Lender pursuant to the Loan Documents and
expressly survive termination of this Agreement).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Benefit Law” means any Law of any foreign nation or any province,
state, territory, protectorate or other political subdivision thereof
regulating, relating to, or imposing liability or standards of conduct
concerning, any Plan or Pension Plan.

“Foreign Investment Basket Utilization” means, on any date, the sum of (a) the
aggregate Investments in any Foreign Subsidiaries that are Restricted
Subsidiaries pursuant to Section 8.02(k), plus, (b) the outstanding aggregate
principal amount of Indebtedness incurred by Foreign Subsidiaries pursuant to
Section 8.03(i)(ii) plus (c) the aggregate Costs of Acquisition with respect to
all Acquisitions of Foreign Subsidiaries occurring after the Closing Date,
without duplication for any portion thereof made with the proceeds of
Investments described in clause (a) or Indebtedness described in clause (b) of
this definition.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

20


--------------------------------------------------------------------------------


“Foreign Pension Plan” means any plan, arrangement, understanding or scheme
maintained by the Borrower or any Subsidiary that provides retirement or
deferred compensation benefits covering any employee or former employee and
which is administered under any Foreign Benefit Law or regulated by any
Governmental Authority other than the United States.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Borrower and its Subsidiaries, taken together as one accounting period.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Structure Amendment” means an amendment to this Agreement, to be
entered into after the Closing Date by and among the Borrower, the Guarantors
and the Administrative Agent, but without any further action by the Lenders as
provided in subpart (vii) of the second proviso to Section 11.01, for the
purpose of enabling Bank of America to serve as a fronting bank for Revolving
Loans made in Alternative Currencies with respect to each Revolving Lender that
has provided notice to the Administrative Agent that it is unable to fund
Revolving Loans in one or more Alternative Currencies.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

21


--------------------------------------------------------------------------------


payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means each Subsidiary of the Borrower and each other Person that
has executed and delivered the Guaranty or a Guaranty Joinder Agreement.

“Guaranty” means that certain Amended and Restated Guaranty Agreement dated as
of the date hereof among certain Subsidiaries of the Borrower party thereto and
the Administrative Agent (on behalf of the Lenders) substantially in the form of
Exhibit F, as supplemented from time to time by the execution and delivery of
Guaranty Joinder Agreements pursuant to Section 7.12, as from time to time the
same may be otherwise supplemented or amended, modified, amended and restated or
replaced.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor to the Administrative Agent pursuant to Section 7.12,
as amended, modified, supplemented or amended and restated.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.04(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

22


--------------------------------------------------------------------------------


(c)                                  net obligations of such Person under any
Swap Contract;

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f)                                    capital leases and Synthetic Lease
Obligations of such Person and all Receivables Facility Outstandings; and

(g)                                 all Guarantees of such Person in respect of
any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04.

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or
converted, in whole or in part, and the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date, as applicable; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), (i) the fifteenth (or the next
Business Day after the fifteenth, if the fifteenth is not a Business Day) of
each January, April, July and October with respect to interest accrued through
the last day of each fiscal quarter of the Borrower ending immediately prior to
such date, and (ii) the Revolving Credit Maturity Date, the Term Loan A Maturity
Date or the Term Loan B Maturity Date, as applicable, with respect to interest
accrued through such date; provided, further, that interest accruing at the
Default Rate shall be payable from time to time upon demand of the
Administrative Agent.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending, in each case, on the date
one, two, three or six or, if consented to by each applicable Lender, nine or
twelve months thereafter, as selected by the

23


--------------------------------------------------------------------------------


Borrower in its Revolving Loan Notice or Term Loan Interest Rate Selection
Notice (or, in the case of any Eurocurrency Rate Loan made on the Closing Date,
such other interest period less than six months that may be approved by the
Administrative Agent); provided that:

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)                               no Interest Period shall extend beyond (a)
with respect to Revolving Loans, the Revolving Credit Maturity Date, (b) with
respect to the Term Loan A, the date set forth in part (a) of the definition of
the Term Loan A Maturity Date, and (c) with respect to the Term Loan B, the date
set forth in part (a) of the definition of the Term Loan B Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or (d) the purchase of land and
related infrastructure improvements.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor the L/C Issuer and relating to any such Letter of Credit or
Acceptance Credit.

24


--------------------------------------------------------------------------------


“Joinder Agreements” means, collectively, Guaranty Joinder Agreements, the
Pledge Joinder Agreements and the Security Joinder Agreements.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“JPMorgan Fee Letter” means the letter agreement, dated as of May 4, 2007, among
the Borrower, JPMorgan and JPMS.

“JPMS” means J.P. Morgan Securities Inc.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C – BA Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C – BA Borrowing in accordance
with its Pro Rata Revolving Share.  All L/C - BA Advances shall be denominated
in Dollars.

“L/C – BA Borrowing” means an extension of credit resulting from (a) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (b) a payment of
a Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Revolving Borrowing.  All
L/C – BA Borrowings shall be denominated in Dollars.

“L/C – BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or extension of the expiry date
thereof, or the renewal or increase of the amount thereof.

“L/C – BA Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit, plus the sum of the maximum
aggregate amount which is, or at any time thereafter may become, payable by the
L/C Issuers under all then outstanding Bankers’ Acceptances, plus the aggregate
of all Unreimbursed Amounts, including all L/C – BA Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Issuer” means each of Bank of America and JPMorgan, each in its capacity as
an issuer of Letters of Credit and Bankers’ Acceptances hereunder, or any
successor issuer of Letters of Credit and Bankers’ Acceptances hereunder.  At
any time there is more than one L/C Issuer, all singular references to the L/C
Issuer shall mean any L/C Issuer, either L/C Issuer, each

25


--------------------------------------------------------------------------------


L/C Issuer, the L/C Issuer that has issued the applicable Letter of Credit, or
both L/C Issuers, as the context may require.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, and shall
include the Existing Letters of Credit.  A Letter of Credit may be a commercial
letter of credit (including an Acceptance Credit) or a standby letter of
credit.  Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer and, in the case of any Acceptance Credit, shall include the
related Acceptance Documents.

“Letter of Credit – BA Expiration Date” means the day that is seven days prior
to the Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit – BA Fees” means, collectively or individually as the context
may indicate, the fees with respect to Letters of Credit and Bankers’
Acceptances described in Section 2.04(i).

“Letter of Credit – BA Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Revolving Credit Commitments.  The Letter of
Credit – BA Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Term Loan or a Swing Line Loan, including any
Segment.

“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), each Security Instrument, each Revolving Loan
Notice, each Term Loan Interest Rate Selection Notice, each Issuer Document and
each Compliance Certificate, and all other instruments and documents heretofore
or hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement.

26


--------------------------------------------------------------------------------


“Loan Parties” means, collectively, the Borrower, each Guarantor and each other
Person providing Collateral pursuant to any Security Instrument.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Subsidiary” means, as of any date of determination thereof, each
direct or indirect Restricted Subsidiary of the Borrower that (a) holds, owns or
contributes, as the case may be, 3% or more of the gross revenues, assets
(including Equity Interests in other Subsidiaries) or Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries, on a consolidated basis (calculated as
of the most recent fiscal period with respect to which the Administrative Agent
shall have received financial statements required to be delivered pursuant to
Sections 7.01(a) or (b) or if prior to delivery of any financial statements
pursuant to such Sections, then calculated with respect to the financial
statements dated as of March 31, 2007), (b) is designated by the Borrower as a
Material Subsidiary, or (c) Guarantees the Subordinated Notes or any Permitted
Subordinated Debt.  The Borrower shall designate one or more Restricted
Subsidiaries of the Borrower as Material Subsidiaries if, in the absence of such
designation, the aggregate gross revenues, assets (including Equity Interests in
other Subsidiaries) or contribution to Consolidated EBITDA of all Restricted
Subsidiaries of the Borrower that are not Material Subsidiaries would exceed 3%
of the gross revenues, assets or Consolidated EBITDA (calculated as of the most
recent fiscal period with respect to which the Administrative Agent shall have
received financial statements required to be delivered pursuant to Sections
7.01(a) or (b) or if prior to delivery of any financial statements pursuant to
such Sections, then calculated with respect to the financial statements dated as
of March 31, 2007).

“Maximum Annual Payment Amount” means (a) from the Closing Date to the first
anniversary thereof, $50,000,000, and (b) in each subsequent year, $25,000,000
plus the amount available but not utilized (whether pursuant to Section 8.02(o),
8.06(e) or 8.11(a)(iv)) in preceding years; provided that the Maximum Annual
Payment Amount in any single year shall not exceed $75,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, individually or collectively as the context may indicate,
those mortgages, deeds of trust, deeds to secure debt and comparable real estate
Lien documents delivered prior to, on or after the Closing Date to the
Administrative Agent with respect to any Mortgaged Fee Property, substantially
in the form attached hereto as Exhibit I.

27


--------------------------------------------------------------------------------


“Mortgaged Fee Property” means, collectively, the fee interests of the Borrower
or any Guarantor, as applicable, in such real property, improvements, fixtures
and other items of real and personal property related thereto (and the products
and proceeds thereof) as may be granted to the Administrative Agent prior to or
on the Closing Date, or from time to time thereafter, in accordance with the
terms of this Agreement pursuant to a Mortgage.

“Mortgaged Property Support Documents” shall mean, for each Mortgaged Fee
Property, (a) the Title Policy pertaining thereto, (b) such surveys and flood
hazard certifications thereof as the Administrative Agent may require prepared
by recognized experts in their respective fields selected by the Borrower and
reasonably satisfactory to the Administrative Agent provided that if the Title
Policy for any Mortgaged Fee Property does not contain a blanket survey
exception and contains survey coverage and survey related endorsements which are
reasonably acceptable to the Administrative Agent, then no survey shall be
required for such Mortgaged Fee Property, (c) as to the Mortgaged Properties
located in a flood hazard area, such flood hazard insurance as the
Administrative Agent may require, (d) such lessee’s affidavits as the
Administrative Agent may reasonably require with respect to any such property
leased to a third party, (e) such opinions of local counsel with respect to the
Mortgages, as applicable, as the Administrative Agent may reasonably require,
and (f) such other documentation as the Administrative Agent may reasonably
require, in each case as shall be in form and substance reasonably acceptable to
the Administrative Agent.

“Mueller Group” means Mueller Group, LLC, a Delaware limited liability company

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to the sale of any asset by the Borrower
or any Restricted Subsidiary, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such sale (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Borrower or
any Restricted Subsidiary), (B) the out-of-pocket expenses incurred by the
Borrower or any Restricted Subsidiary in connection with such sale, including
any brokerage commissions, underwriting fees and discount, legal fees, finder’s
fees and other similar fees and commissions, (C) taxes paid or reasonably
estimated to be payable by the Borrower or any Restricted Subsidiary in
connection with the relevant asset sale, (D) the amount of any reasonable
reserve required to be established in accordance with GAAP against liabilities
(other than taxes deducted pursuant to (C) above) to the extent such reserves
are (I) associated with the assets that are the object of such sale and (II)
retained by the Borrower or any Restricted Subsidiary, and (E) the amount of any
reasonable reserve for purchase price adjustments and retained fixed liabilities
reasonably expected to be payable by the Borrower or any Restricted Subsidiary
in connection therewith to the extent such reserves are (I) associated with the
assets that are the object of such sale and (II) retained by the Borrower or any
Restricted Subsidiary; provided that the amount of any subsequent reduction of
any reserve

28


--------------------------------------------------------------------------------


provided for in clause (D) or (E) above (other than in connection with a payment
in respect of such liability) shall (X) be deemed to be Net Cash Proceeds of
such asset sale occurring on the date of such reduction, and (Y) immediately be
applied to the prepayment of Loans in accordance with Section 2.06(d);

“Notes” means, collectively, the Revolving Loan Notes and the Term Loan Notes.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance, or
arising under any Related Credit Arrangement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Offers to Purchase” means the Offers to Purchase and Solicitations of Consents
made on May 1, 2007 to the holders of the Existing Borrower Notes and the
Existing Subordinated Notes with respect to all such notes.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to either Term Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to the
Borrowing of the Term Loans on the Closing Date, and any prepayments or
repayments of either Term Loan (or any Segment) occurring on such date, (b) with
respect to Revolving Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
Revolving Borrowings and any prepayments or repayments of Revolving Loans
occurring on such date; (c) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swing Line Loans occurring on such
date; and (d) with respect to any L/C – BA Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C – BA
Obligations on such date after giving effect to any L/C – BA Credit Extension
occurring on such

29


--------------------------------------------------------------------------------


date and any other changes in the aggregate amount of the L/C – BA Obligations
as of such date, including as a result of any reimbursements of amounts paid
under Bankers’ Acceptances or outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means (a) any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years, and (b) any Foreign
Pension Plan.

“Permitted Receivables Transaction” means one or more trade receivables
financing transactions pursuant to which the Borrower and any of its Restricted
Subsidiaries sells Accounts and assets related thereto that are customarily
transferred with such Accounts in receivables financing transactions, or
interests therein, directly or indirectly through another Restricted Subsidiary
of the Borrower to a Receivables Co., and such Receivables Co. sells such
Accounts and related assets, or interests therein, or grants Liens in such
Accounts and related assets, or interests therein, to buyers thereof or
providers of financing based thereon, so long as (i) the aggregate principal
amount outstanding (without duplication) at any time of all such financings does
not exceed $200,000,000, (ii) such financings are subject to customary terms and
conditions or other terms and conditions reasonably acceptable to the
Administrative Agent and (iii) each such financing is subject to a backstop
facility provided by a credit support provider reasonably acceptable to the
Administrative Agent, which backstop facility has a term of not less than 3 
years from the date such backstop facility is entered into, or otherwise has
credit support acceptable to the Administrative Agent.

“Permitted Subordinated Debt” means, individually or collectively as the context
may indicate, (a) the Subordinated Notes and (b) any other unsecured
subordinated notes issued by the Borrower having terms consistent with the
following: (i) subordination in right of payment to the Obligations pursuant to
terms and conditions substantially similar to those set forth in the
Subordinated Notes Indenture or other terms and conditions acceptable to the
Administrative

30


--------------------------------------------------------------------------------


Agent, (ii) no scheduled payments of principal for at least one year following
the Term Loan B Maturity Date, (iii) commercially reasonable interest rates,
(iv) the absence of financial maintenance covenants, and (v) the absence of
covenants or any other terms or conditions that, taken as a whole, are more
restrictive than the covenants, terms and restrictions contained in this
Agreement and the other applicable Loan Documents; provided, in each case that
such Indebtedness is either exchanged for, or 100% of the proceeds of such
Indebtedness is used to repay, redeem or repurchase, in whole or in part, the
Subordinated Notes or other Permitted Subordinated Debt and to pay related
premiums, interest, fees, costs and expenses.

“Permitted Subordinated Debt Documents” means all loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing or executed in connection with Permitted Subordinated
Debt, in each case as amended, supplemented, amended and restated or otherwise
modified in accordance with Section 8.11.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means (a) any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, and (b) any Foreign Pension Plan.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” means that certain Amended and Restated Securities Pledge
Agreement dated as of the date hereof among the Borrower and one or more of the
Guarantors to the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit H, as supplemented from time to time by the
execution and delivery of Pledge Joinder Agreements pursuant to Sections 3.01
and 7.12, as the same may be otherwise supplemented (including by Pledge
Agreement Supplement).

“Pledge Agreement Supplement” means the Pledge Agreement Supplement in the form
affixed as an exhibit to the Pledge Agreement.

“Pledged Interests” means (a) the Subsidiary Securities of each of the existing
or hereafter organized or acquired Domestic Subsidiaries of the Borrower that at
any time are on Schedule I to the Pledge Agreement (or any similar schedule
serving the same purpose in the Pledge Agreement); (b) all of the Subsidiary
Securities of each of the existing or hereafter organized or acquired Domestic
Subsidiaries of the Borrower that is a Material Subsidiary; and (c) 65% of the
Voting Securities (or if the relevant Person shall own less than 65% of such
Voting Securities, then 100% of the Voting Securities owned by such Person) and
100% of the nonvoting Subsidiary Securities of each of the existing or hereafter
organized or acquired Direct Foreign Subsidiaries of the Borrower  that is a
Material Subsidiary; provided that the Pledged Interests shall in each case
exclude the Voting Securities and Subsidiary Securities of any Unrestricted
Subsidiary.

31


--------------------------------------------------------------------------------


“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Guarantor to the Administrative Agent pursuant to Section 7.12.

“Post-Closing Agreement” means that certain Post-Closing Agreement by and
between the Borrower and the Administrative Agent dated as of the Closing Date
with respect to the satisfaction after the Closing Date of certain real property
collateral matters, including Mortgages and Mortgaged Property Support
Documents.

“Pro Rata Revolving Share” means, with respect to each Revolving Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Lender at such time and the denominator of which is the amount
of the Aggregate Revolving Credit Commitments at such time; provided that if the
Aggregate Revolving Credit Commitments have been terminated at such time, then
the Pro Rata Revolving Share of each Revolving Lender shall be the Pro Rata
Revolving Share of such Revolving Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to Section
11.06.  The initial Pro Rata Revolving Share of each Revolving Lender is set
forth opposite the name of such Revolving Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, as applicable.

“Pro Rata Term A Share” means, with respect to each Term Loan A Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loan A funded by such Term Loan A Lender.  The initial Pro Rata Term A
Share of each Term Loan A Lender is set forth opposite the name of such Term
Loan A Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Loan A Lender becomes a party hereto, as applicable.

“Pro Rata Term B Share” means, with respect to each Term Loan B Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loan B funded by such Term Loan B Lender.  The initial Pro Rata Term B
Share of each Term Loan B Lender is set forth opposite the name of such Term
Loan B Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Loan B Lender becomes a party hereto, as applicable.

“Receivables Co.” means any Restricted Subsidiary of the Borrower whose sole
business consists of purchasing Accounts and related assets, or interests
therein, pursuant to a Permitted Receivables Transaction, from the Borrower and
its Restricted Subsidiaries, selling and granting Liens on such Accounts and
related assets, or interests therein, obtaining credit on the basis of sales of
or Liens on such Accounts and related assets, or interests therein, and such
other activities as are incidental to the foregoing.

“Receivables Facility Outstandings” means obligations of the Borrower and its
Restricted Subsidiaries, with respect to any Permitted Receivables Transaction,
and, for purposes of this Agreement and each other Loan Document, the amount of
such obligations in respect of any Permitted Receivables Transaction shall be
(a) if such Permitted Receivables Transaction is or should be an
“on-balance-sheet” transaction in accordance with GAAP, the aggregate

32


--------------------------------------------------------------------------------


principal amount of debt required to be reflected on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries in respect thereof in
accordance with GAAP and (b) if such Permitted Receivables Transaction is or
should be an “off-balance-sheet” transaction in accordance with GAAP, the
aggregate principal amount of debt that would be required to be reflected on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries in
respect thereof in accordance with GAAP if such Permitted Receivables
Transaction were an “on-balance-sheet” transaction in accordance with GAAP.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed in the Securities
Laws.

“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Related Swap Contract” means all Swap Contracts that are entered into or
maintained by any Loan Party with a Lender or Affiliate of a Lender that are not
prohibited by the express terms of the Loan Documents.

“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with a Lender or Affiliate of a Lender and
which are not prohibited by the express terms of the Loan Documents.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
a conversion or continuation of Segments, a Term Loan Interest Rate Selection
Notice, (c) with respect to an L/C - BA Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C - BA Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C – BA
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that any Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

33


--------------------------------------------------------------------------------


“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Credit Commitments and
Outstanding Amount (including risk participations in Letters of Credit and Swing
Line Loans) under the Revolving Credit Facility; provided that the Revolving
Credit Commitment of, and the portion of the Outstanding Amount (including risk
participations in Letters of Credit and Swing Line Loans) under the Revolving
Credit Facility held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving Lenders.

“Required Term Loan A Lenders” means, as of any date of determination, Term Loan
A Lenders having more than 50% of the Outstanding Amount of the Term Loan A;
provided that the Outstanding Amount of the Term Loan A held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Loan A Lenders.

“Required Term Loan B Lenders” means, as of any date of determination, Term Loan
B Lenders having more than 50% of the Outstanding Amount of the Term Loan B;
provided that the Outstanding Amount of the Term Loan B held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Loan B Lenders.

“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).  For avoidance of doubt, payments
pursuant to any shared services agreement described in Section 8.08 shall not be
deemed to be Restricted Payments.

“Restricted Subsidiaries” means all Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.03, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative

34


--------------------------------------------------------------------------------


Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to Section
2.02.

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrower pursuant to Section 2.02, (b)
purchase participations in L/C - BA Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Facility” means the facility described in Sections 2.02, 2.04
and 2.05 providing for Revolving Loans, Swing Line Loans, Letters of Credit and
BAs to or for the benefit of  the Borrower by the Revolving Lenders, Swing Line
Lender and L/C Issuer, as the case may be, in the maximum aggregate principal
amount at any time outstanding of $300,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.

“Revolving Credit Maturity Date” means the earliest of (a) May 24, 2012, or
(b) such earlier date upon which the Outstanding Amounts under the Revolving
Credit Facility, including all accrued and unpaid interest, are required to be
paid in full, and all Revolving Credit Commitments terminated, in accordance
with the terms hereof.

“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit, Banker’s
Acceptance or Swing Line Loan.

“Revolving Loan” means a Base Rate Loan or a Eurocurrency Rate Loan made to the
Borrower by a Revolving Lender in accordance with its Pro Rata Revolving Share
pursuant to Section 2.02, except as otherwise provided herein.  Revolving Loans
may be denominated in Dollars or, subject to the Alternative Currency Sublimit
and after the effectiveness of the Fronting Structure Amendment, in an
Alternative Currency.

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-2.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.03(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

35


--------------------------------------------------------------------------------


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders and such other Persons for
whose benefit the Lien thereunder is conferred, as therein provided.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the date hereof by the Borrower and one or more of the Guarantors to the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit G, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements pursuant to Section 7.12.

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement (including the Security Joinder Agreements),
the Pledge Agreement (including the Pledge Joinder Agreements and the Pledge
Agreement Supplements), each Mortgage, each Title Policy and each other
Mortgaged Property Support Document and all other agreements (including control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which the Borrower or any Restricted Subsidiary or other
Person shall grant or convey to the Administrative Agent or the Lenders a Lien
in, or any other Person shall acknowledge any such Lien in, property as security
for all or any portion of the Obligations or any other obligation under any Loan
Document, as any of them may be reinstated from time to time in accordance with
the terms hereof and thereof.

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 7.12.

“Segment” means a portion of either Term Loan (or all thereof) with respect to
which a particular interest rate is (or is proposed to be) applicable.

“Senior Credit Facility” means, collectively, the Term Loan Facilities and the
Revolving Credit Facility.

36


--------------------------------------------------------------------------------


“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)                                  the fair value of its assets (both at fair
valuation and at present fair saleable value on an orderly basis) is in excess
of the total amount of its liabilities, including contingent obligations; and

(b)                                 it is then able and expects to be able to
pay its debts as they mature; and

(c)                                   it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

“SPC” has the meaning specified in Section 11.06(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Notes” means the 7 3/8% senior subordinated notes due 2017 issued
by the Borrower pursuant to the Subordinated Notes Indenture in an aggregate
principal amount of $425,000,000 on or prior to the Closing Date, as in effect
on the Closing Date and, thereafter, as amended, supplemented, amended and
restated or otherwise modified in accordance with Section 8.11, and any
registered exchange notes issued in exchange therefor.

“Subordinated Notes Indenture” means the Indenture, dated as of May 24, 2007,
among the Borrower, the guarantors signatory thereto, and The Bank of New York,
as trustee, as in effect on the Closing Date and, thereafter, as amended,
supplemented, amended and restated or otherwise modified in accordance with
Section 8.11.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more

37


--------------------------------------------------------------------------------


intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower and shall include, without
limitation, the Unrestricted Subsidiaries.

“Subsidiary Securities” means the Equity Interests issued by or in any
Subsidiary, whether or not constituting a “security” under Article 8 of the
Uniform Commercial Code as in effect in any jurisdiction.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

38


--------------------------------------------------------------------------------


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Syndication Agent” means JPMorgan in its capacity as syndication agent under
any of the Loan Documents, or any successor syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lenders” means, individually or collectively, the Term Loan A Lenders and
the Term Loan B Lenders.

“Term Loan A” means the loans made pursuant to the Term Loan A Facility in
accordance with Section 2.01.  The loans made pursuant to the Term Loan A
Facility may only be denominated in Dollars.

“Term Loan A Facility” means the facility described in Section 2.01(a) providing
for an advance of the Term Loan A to the Borrower by the Term Loan A Lenders in
the original principal amount of $150,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.

“Term Loan A Lender” means each Lender that has a portion of the Term Loan A
outstanding under the Term Loan A Facility.

“Term Loan A Maturity Date” means the earliest of (a) May 24, 2012, or (b) such
earlier date upon which the Outstanding Amounts under the Term Loan Facility,
including all accrued and unpaid interest, are required to be paid in full in
accordance with the terms hereof.

“Term Loan A Note” means a promissory note made by the Borrower in favor of a
Term Loan A Lender evidencing the portion of the Term Loan A made by such Term
Loan A Lender, substantially in the form of Exhibit C-1.

“Term Loan B” means the loans made pursuant to the Term Loan B Facility in
accordance with Section 2.01.  The loans made pursuant to the Term Loan B
Facility may only be denominated in Dollars.

39


--------------------------------------------------------------------------------


“Term Loan B Facility” means the facility described in Section 2.01(b) providing
for an advance of the Term Loan B to the Borrower by the Term Loan B Lenders in
the original principal amount of $565,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.

“Term Loan B Lender” means each Lender that has a portion of the Term Loan B
outstanding under the Term Loan B Facility.

“Term Loan B Maturity Date” means the earliest of (a) May 24, 2014, or (b) such
earlier date upon which the Outstanding Amounts under the Term Loan Facility,
including all accrued and unpaid interest, are required to be paid in full in
accordance with the terms hereof.

“Term Loan B Note” means a promissory note made by the Borrower in favor of a
Term Loan B Lender evidencing the portion of the Term Loan B made by such Term
Loan B Lender, substantially in the form of Exhibit C-3.

“Term Loan Facilities” means, individually or collectively, the Term Loan A
Facility and the Term Loan B Facility.

“Term Loan Interest Rate Selection Notice” means the written notice delivered by
a Responsible Officer of the Borrower in connection with the election of a
subsequent Interest Period for any Eurocurrency Rate Segment or the conversion
of any Eurocurrency Rate Segment into a Base Rate Segment or the conversion of
any Base Rate Segment into a Eurocurrency Rate Segment, which, if in writing,
shall be substantially in the form of Exhibit A-2.

“Term Loan Notes” means, individually or collectively, the Term Loan A Notes and
the Term Loan B Notes.

“Term Loans” means the Term Loan A and the Term Loan B.

“Title Policy” means an ALTA mortgagee title policy insuring the first lien
priority of a Mortgage reflecting only such Liens as are permitted under Section
8.01(a), (c), (d), (g) or (j) or which are otherwise acceptable to the
Administrative Agent, together with all endorsements reasonably requested by the
Administrative Agent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C - BA Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C - BA Obligations.

“Transactions” means, individually or collectively as the context may indicate,
(a) the Existing Subordinated Notes Tender, (b) the Existing Borrower Notes
Tender, (c) the issuance of the Subordinated Notes, and (d) the entering by the
Borrower of this Agreement and the funding of the Term Loan Facilities and
Revolving Credit Facility, and the related amendment and restatement of the
Existing Agreement.

40


--------------------------------------------------------------------------------


“Type” means with respect to (a) a Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and (b) a Segment, its character as a Base
Rate Segment or a Eurocurrency Rate Segment.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

“Unfunded Pension Liability” means (a) the excess of a Pension Plan’s (other
than a Foreign Pension Plan’s) benefit liabilities under Section 4001(a)(16) of
ERISA, over the current value of that Pension Plan’s (other than a Foreign
Pension Plan’s) assets, determined in accordance with the assumptions used for
funding the Pension Plan (other than a Foreign Pension Plan) pursuant to section
412 of the Code for the applicable plan year, and (b) with respect to each
Foreign Pension Plan required to be funded under Foreign Benefit Law, the amount
(if any) by which the present value of the accrued benefit liabilities (whether
or not vested) under each Foreign Pension Plan exceeds the current value of the
assets of such Foreign Pension Plan’s assets allocable to such benefits, all as
determined in accordance with the applicable Foreign Benefit Law for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiaries” means (i) each Subsidiary of the Borrower listed on
Schedule 1.02(a) and (ii) any Subsidiary of the Borrower designated by the board
of directors of the Borrower as an Unrestricted Subsidiary pursuant to Section
7.15 subsequent to the Closing Date.

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Yen” and “¥” mean the lawful currency of Japan.

1.03                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will”

41


--------------------------------------------------------------------------------


shall be construed to have the same meaning and effect as the word “shall.” 
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), including any such amendments, supplements or
modifications in connection with this Agreement of documents entered into in
connection with the Existing Agreement, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

1.04                        Accounting Terms.  (a) Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

42


--------------------------------------------------------------------------------


(c)                                  All defined terms used in the calculation
of the financial covenants set forth in Section 8.12 hereof shall be calculated
on an historical pro forma basis giving effect (by inclusion or exclusion, as
applicable), during any period of measurement that includes any Acquisition
permitted by Section 8.13 or any Disposition permitted by Section 8.05(e), to
the actual historical results of the Person so acquired or disposed and which
amounts shall include only adjustments as are permitted under Regulation S-X of
the SEC or are otherwise reasonably satisfactory to the Administrative Agent.

(d)                                 Any pro forma calculation of either
financial covenant set forth in Section 8.12 made herein shall be made (i) as if
all Indebtedness incurred or repaid at the time of such measurement had been
incurred or repaid, as applicable, on the first day of the Four-Quarter Period
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or 7.01(b) (or, if prior to the first such date
after the Closing Date, the Four-Quarter Period ended March 31, 2007) and (ii)
pro forma for any other element of the relevant transaction that would affect
the calculation of either such financial covenant.

(e)                                  For the avoidance of doubt, the term “the
Borrower and its Restricted Subsidiaries” as used in the defined terms used in
the calculation of the financial covenants set forth in Section 8.12 hereof
shall not include any consolidation of the assets, liabilities or results of
operations of the Unrestricted Subsidiaries in the assets, liabilities or
results of the Borrower or any Restricted Subsidiary.

(f)                                    Consolidation of Variable Interest
Entities.  Except as expressly provided otherwise herein, all references herein
to consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities:  an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.05                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.06                        Exchange Rates; Currency Equivalents.  (a) The
Administrative Agent or the L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

43


--------------------------------------------------------------------------------


(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Revolving Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, Eurocurrency Rate Revolving Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

1.07                        Additional Alternative Currencies.  (a) The Borrower
may from time to time request that Eurocurrency Rate Revolving Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Eurocurrency Rate Revolving Loans, such
request shall be subject to the approval of the Administrative Agent and the
Revolving Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Revolving Loans, the Administrative Agent shall promptly notify each Revolving
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof. 
Each Revolving Lender (in the case of any such request pertaining to
Eurocurrency Rate Revolving Loans) or the L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of such Eurocurrency Rate
Revolving Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.

(c)                                  Any failure by a Revolving Lender or the
L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Revolving Lender or the L/C Issuer, as the case may be, to permit
Eurocurrency Rate Revolving Loans to be made or Letters of Credit to be issued
in such requested currency.  If the Administrative Agent and all the Revolving
Lenders consent to making Eurocurrency Rate Revolving Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Revolving
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.07, the
Administrative Agent shall promptly so notify the Borrower.

44


--------------------------------------------------------------------------------


1.08                        Change of Currency.  (a) Each obligation of the
Borrower to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption (in accordance with the EMU Legislation).  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

1.09                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

1.10                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

45


--------------------------------------------------------------------------------


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01                        Term Loans.

(a)                                  Term Loan A.  Subject to the terms and
conditions of this Agreement, each Term Loan A Lender severally agrees to make
an advance of its Pro Rata Term A Share of the Term Loan A to the Borrower in
Dollars on the Closing Date, and from the Closing Date to the Term Loan A
Maturity Date, convert and continue Segments from time to time in accordance
with the terms hereof.  The principal amount of each Segment of the Term Loan A
outstanding hereunder from time to time shall bear interest and the Term Loan A
shall be repayable as herein provided.  No amount of the Term Loan A repaid or
prepaid by the Borrower may be reborrowed hereunder, and no subsequent advance
under the Term Loan A Facility shall be allowed after the initial such advance
of the Term Loan A on the Closing Date.  Segments of the Term Loan A may be Base
Rate Segments or Eurocurrency Rate Segments at the Borrower’s election, as
provided herein.

(b)                                 Term Loan B.  Subject to the terms and
conditions of this Agreement, and subject to the provisions of Section 1.01 with
respect to the continuation of outstanding amounts of the Term Loan under (and
as defined in) the Existing Agreement, each Term Loan B Lender severally agrees
to make an advance of, or continue from the Existing Agreement, its Pro Rata
Term B Share of the Term Loan B to the Borrower in Dollars on the Closing Date,
and from the Closing Date to the Term Loan Maturity Date, convert and continue
Segments from time to time in accordance with the terms hereof.  The principal
amount of each Segment of the Term Loan B outstanding hereunder from time to
time shall bear interest and the Term Loan B shall be repayable as herein
provided.  No amount of the Term Loan B repaid or prepaid by the Borrower may be
reborrowed hereunder, and no subsequent advance under the Term Loan B Facility
shall be allowed after the initial such advance of the Term Loan B on the
Closing Date.  Segments of the Term Loan B may be Base Rate Segments or
Eurocurrency Rate Segments at the Borrower’s election, as provided herein.

(c)                                  Term Loans Generally.  Not later than 1:00
P.M. New York time on the Closing Date, and subject to the provisions of Section
1.01 with respect to the continuation of outstanding amounts of the Term Loan
under (and as defined in) the Existing Agreement as a portion of the Term Loan B
Facility hereunder, each Term Lender shall, pursuant to the terms and subject to
the conditions of this Agreement, make the amount of its Pro Rata Term A Share
of the Term Loan A and/or (to the extent not already funded under the Existing
Agreement and continued hereunder pursuant to Section 1.01) its Pro Rata Term B
Share of the Term Loan B, as applicable, available by wire transfer to the
Administrative Agent.  Such wire transfer shall be directed to the
Administrative Agent at the Administrative Agent’s Office and shall be in Same
Day Funds in Dollars.  The amount so received by the Administrative Agent shall,
subject to the terms and conditions of this Agreement, including without
limitation the satisfaction of all applicable conditions in Sections 5.01 and
5.02, be made available to the Borrower by delivery of the proceeds thereof as
shall be directed by the Responsible Officer of the Borrower and reasonably
acceptable to the Administrative Agent.  The initial Borrowing of the Term Loans
may be Eurocurrency Rate Segments, Base Rate Segments, or both; provided that if
the Borrower desires that any portion of the initial Borrowing of either Term
Loan is advanced as a

46


--------------------------------------------------------------------------------


Eurocurrency Rate Segment, the Administrative Agent shall make such Borrowing as
a Eurocurrency Rate Segment only if, not later than three Business Days prior to
the date that is then anticipated to be the Closing Date, the Administrative
Agent has received from the Borrower a Term Loan Interest Rate Selection Notice
with respect thereto, together with the Borrower’s written acknowledgement in
form and substance satisfactory to the Administrative Agent that the provisions
of Section 4.05 hereof shall apply to any failure by the Borrower to borrow on
the date set forth in such Term Loan Interest Rate Selection notice any or all
of the amounts specified in such Term Loan Interest Rate Selection Notice.

2.02                        Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender severally agrees to make,
convert and continue Revolving Loans to the Borrower in Dollars or (after the
effectiveness of the Fronting Structure Amendment) in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Credit Commitments, (ii)
the aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Lender’s Pro Rata Revolving Share of the Outstanding Amount of all L/C
- BA Obligations, plus such Lender’s Pro Rata Revolving Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (iii) the aggregate Outstanding Amount of all Loans denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit. 
Within the limits of each Revolving Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.02, prepay under Section 2.06, and reborrow under this Section
2.02.  Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

2.03                        Borrowings, Conversions and Continuations of
Committed Loans.

(a)                                  Each Revolving Borrowing, each conversion
of Revolving Loans or Segments of the Term Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate
Revolving Loans denominated in Alternative Currencies and (iii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Revolving Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders or the Revolving

47


--------------------------------------------------------------------------------


Lenders, as the case may be, of such request and determine whether the requested
Interest Period is acceptable to all of them (it being understood that Interest
Periods in a number of days sufficient to expire on our about July 31, 2007
shall be acceptable to the extent such Interest Periods are requested in
connection with the conversion of the Revolving Loans (as defined in the
Existing Credit Agreement) and Term Loans (as defined in the Existing Credit
Agreement) converted to Base Rate Loans on the Closing Date pursuant to Section
1.01(h)).  Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Revolving Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders or all the Revolving
Lenders, as the case may be.  Each telephonic notice by the Borrower pursuant to
this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice (as to Revolving
Borrowings) or Term Loan Interest Rate Selection Notice, appropriately completed
and signed by a Responsible Officer of the Borrower (unless such Revolving Loan
Notice is being delivered by a Swing Line Lender pursuant to Section 2.05(c) or
by the Administrative Agent on behalf of the L/C Issuer pursuant to Section
2.04(c)(i)); provided that the lack of such prompt confirmation shall not affect
the conclusiveness or binding effect of such telephonic notice.  Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Each Revolving Loan Notice
and Term Loan Interest Rate Selection Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Revolving Borrowing
(applicable to Revolving Loan Notices only), a conversion of Revolving Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii)
the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall be a Business Day), (iii) the principal amount of Revolving
Loans to be borrowed, converted or continued, (iv) the Type of Revolving Loans
to be borrowed or to which existing Revolving Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi) in
the case of a Revolving Borrowing, the currency of the Revolving Loans to be
borrowed.  Each written Revolving Loan Notice shall be substantially in the form
of Exhibit A-1 attached hereto, and each written Term Loan Interest Rate
Selection Notice shall be substantially in the form of Exhibit A-2 attached
hereto.  If the Borrower fails to specify a currency in a Revolving Loan Notice
requesting a Revolving Borrowing, then the Revolving Loans so requested shall be
made in Dollars.  If the Borrower fails to specify a Type of Revolving Loans in
a Revolving Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation of Loans, then the applicable Loans
shall, subject to the last sentence of this Section 2.03(a), be made as, or
continued as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to timely request a continuation of Revolving Loans
denominated in an Alternative Currency, such Revolving Loans shall be continued
as Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or

48


--------------------------------------------------------------------------------


continuation of Eurocurrency Rate Loans in any such Revolving Loan Notice or
Term Loan Interest Rate Selection Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

(b)                                 Following receipt of a Revolving Loan
Notice, the Administrative Agent shall promptly notify each applicable Lender of
the amount (and currency) of its Pro Rata Revolving Share of the applicable
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Revolving
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Revolving Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection.  In the case of a Revolving
Borrowing, each applicable Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in Same Day Funds for the applicable
currency at the Administrative Agent’s Office not later than 2:00 p.m. in the
case of any Revolving Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Revolving Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are Swing Line
Loans or L/C - BA Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C - BA Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above.

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Revolving Lenders, the Required Term Loan A Lenders or the
Required Term Loan B Lenders, as applicable.   During the existence of an Event
of Default, the Required Revolving Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Revolving Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the applicable Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate.  The determination of the Eurocurrency Rate by the Administrative
Agent shall be conclusive in the absence of manifest error.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders

49


--------------------------------------------------------------------------------


of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not at any time be more than (a) five Interest
Periods in effect with respect to the Term Loan A, (b) ten Interest Periods in
effect with respect to the Term Loan B, and (c) ten Interest Periods in effect
with respect to the Revolving Credit Facility.

2.04                        Letters of Credit and Bankers’ Acceptances.

(a)                                  The Letter of Credit – BA Commitment.

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.04, (1) from time to time on any
Business Day during the period from the Closing Date until the earlier to occur
of the Letter of Credit - BA Expiration Date or the termination of the
Availability Period, to issue Letters of Credit denominated in Dollars or in one
or more Alternative Currencies for the account of the Borrower or the Borrower
and a Restricted Subsidiary, and to amend Letters of Credit previously issued by
it, in accordance with subsection (b) below, (2) to honor drafts under the
Letters of Credit; and (3) with respect to Acceptance Credits, to create
Bankers’ Acceptances in accordance with the terms thereof and hereof, and (B)
the Revolving Lenders severally agree to participate in Letters of Credit and
Bankers’ Acceptances issued for the account of the Borrower or the Borrower and
a Restricted Subsidiary and any drawings thereunder; provided that the L/C
Issuer shall not be obligated to make any L/C – BA Credit Extension with respect
to any Letter of Credit, and no Revolving Lender shall be obligated to
participate in any Letter of Credit, if (A) as of the date of such L/C - BA
Credit Extension, (x) the Total Revolving Outstandings would exceed the
Aggregate Revolving Credit Commitments, (y) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Pro
Rata Revolving Share of the Outstanding Amount of all L/C - BA Obligations, plus
such Revolving Lender’s Pro Rata Revolving Share of the Outstanding Amount of
all Swing Line Loans would exceed such Revolving Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C - BA Obligations would
exceed the Letter of Credit - BA Sublimit, or (B) as to Acceptance Credits, the
Bankers’ Acceptance created or to be created thereunder shall not be an eligible
bankers’ acceptance under Section 13 of the Federal Reserve Act (12 U.S.C. §
372).  Each request by the Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the L/C – BA
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

50


--------------------------------------------------------------------------------


(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

(A)                              subject to Section 2.04(b)(iii), the expiry
date of such requested Letter of Credit would occur (i) as to standby Letters of
Credit, more than twenty-four months after the date of issuance or last renewal,
and (ii) as to commercial Letters of Credit, later than the earlier of (1) 270
days after the date of issuance thereof and (2) 60 days before the Letter of
Credit - BA Expiration Date, unless in each case the Required Revolving Lenders
have approved such expiry date;

(B)                                the maturity date of any Bankers’ Acceptance
issued under any such requested Acceptance Credit would occur earlier than 30 or
later than 120 days from date of issuance and in any event later than 60 days
before the Letter of Credit - BA Expiration Date, unless the Required Revolving
Lenders have approved such expiry date;

(C)                                the expiry date of such requested Letter of
Credit, or the maturity date of any Bankers’ Acceptance issued under such
requested Letter of Credit, would occur after the Letter of Credit - BA
Expiration Date, unless all the Revolving Lenders have approved such expiry
date;

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit or any related
Bankers’ Acceptance, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit or related
bankers’ acceptances generally or such Letter of Credit or any related Bankers’
Acceptance in particular or shall impose upon the L/C Issuer with respect to
such Letter of Credit or related Bankers’ Acceptance any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;

(B)                                the issuance of such Letter of Credit or any
related Bankers’ Acceptance would violate one or more policies of the L/C
Issuer, or the creation of any related Bankers’ Acceptance would cause the L/C
Issuer to exceed the maximum amount of outstanding bankers’ acceptances
permitted by applicable Law;

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit or related
Bankers’ Acceptance is to be denominated in a currency other than Dollars or is
in an initial amount less than

51


--------------------------------------------------------------------------------


$10,000; provided, that the Administrative Agent and L/C Issuer agree that up to
10 Letters of Credit may be issued and outstanding hereunder in amounts less
than $10,000;

(D)                               a default of any Revolving Lender’s
obligations to fund under Section 2.04(c) exists or any Revolving Lender is at
such time a Defaulting Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Revolving Lender to
eliminate the L/C Issuer’s risk with respect to such Revolving Lender;

(E)                                 except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency; or

(F)                                 the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency.

(iv)                              The L/C Issuer shall not amend any Letter of
Credit or Bankers’ Acceptance if the L/C Issuer would not be permitted at such
time to issue such Letter of Credit or Bankers’ Acceptance in its amended form
under the terms hereof.

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit or Bankers’ Acceptance if (A) the L/C Issuer would
have no obligation at such time to issue such Letter of Credit or Bankers’
Acceptance in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit or Bankers’ Acceptance does not accept the proposed
amendment to such Letter of Credit or Bankers’ Acceptance .

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit or Bankers’ Acceptance
issued by it and the documents associated therewith, and the L/C Issuer shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article X with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit and Bankers’ Acceptances issued by
it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit and Bankers’ Acceptances as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower and, if applicable, of the applicable Restricted Subsidiary. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment,

52


--------------------------------------------------------------------------------


as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; and (G) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or the Borrower and the applicable Restricted Subsidiary or enter into
the applicable amendment, as the case may be, in each case in accordance with
the L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Pro Rata Revolving Share times the amount of such Letter
of Credit.  Immediately upon the creation of each Bankers’ Acceptance, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Bankers’
Acceptance in an amount equal to the product of such Revolving Lender’s Pro Rata
Revolving Share times the amount of such Bankers’ Acceptance.

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit other than a commercial
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such

53


--------------------------------------------------------------------------------


Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Revolving Lenders shall be deemed to have authorized (but may not require)
the L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit - BA Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)                                  Drawings and Reimbursements; Funding of
Participations.

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing or, with respect to any Acceptance
Credit, presentation of documents under such Letter of Credit, or any
presentation for payment of a Bankers’ Acceptance, the L/C Issuer shall notify
the Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 1:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit or Bankers’
Acceptance to be reimbursed in Dollars, or the Applicable Time on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing or Bankers’ Acceptance, as applicable, and in the
applicable currency.  If the Borrower fails so to reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing or payment (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative

54


--------------------------------------------------------------------------------


Currency) (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Pro Rata Revolving Share thereof.  In such event, the Borrower shall be deemed
to have requested a Revolving Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.03 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Credit Commitments and the conditions set forth in Section
5.02 (other than the delivery of a Revolving Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)                                  Each Revolving Lender shall upon any
notice pursuant to Section 2.04(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its Pro
Rata Revolving Share of the Unreimbursed Amount not later than 3:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
– BA Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C – BA Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Revolving Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed
payment in respect of its participation in such L/C – BA Borrowing and shall
constitute an L/C - BA Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.04.

(iv)                              Until each Revolving Lender funds its
Revolving Loan or L/C - BA Advance pursuant to this Section 2.04(c) to reimburse
the L/C Issuer for any amount drawn under any Letter of Credit or payments made
on any Bankers’ Acceptance, interest in respect of such Revolving Lender’s Pro
Rata Revolving Share of such amount shall be solely for the account of the L/C
Issuer.

(v)                                 Each Revolving Lender’s obligation to make
Revolving Loans or L/C - BA Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit and payments made on Bankers’ Acceptances, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence,

55


--------------------------------------------------------------------------------


event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Revolving Loan Notice). 
No such making of an L/C - BA Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit or Bankers’
Acceptance, together with interest as provided herein.

(vi)                              If any Revolving Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(ii),
the L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  A certificate of the L/C Issuer submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)                                 Repayment of Participations.

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit or Bankers’ Acceptance and has
received from any Revolving Lender such Revolving Lender’s L/C - BA Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Revolving Share thereof in Dollars
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C - BA Advance was outstanding)
and in the same funds as those received by the Administrative Agent.

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.04(c)(i) is required to be returned under any of the circumstances described
in Section 11.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Revolving Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Pro Rata Revolving Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. 
The obligations of the Revolving Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

56


--------------------------------------------------------------------------------


(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and each payment under any Bankers’ Acceptance, and to repay each L/C –
BA Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)                                     any lack of validity or enforceability
of such Letter of Credit or Bankers’ Acceptance, this Agreement, or any other
agreement or instrument relating thereto;

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit or
Bankers’ Acceptance (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or Bankers’ Acceptance or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)                               any draft, demand, certificate or other
document or endorsement  presented under or in connection with such Letter of
Credit or Bankers’ Acceptance proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit or
obtain payment under any Bankers’ Acceptance;

(iv)                              any payment by the L/C Issuer under such
Letter of Credit or Bankers’ Acceptance against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit, or any payment made by the L/C Issuer under such Letter of Credit or
Bankers’ Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer.  The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

57


--------------------------------------------------------------------------------


(f)                                    Role of L/C Issuer.  Each Revolving
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit or making any payment under a Bankers’ Acceptance, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit, Bankers’ Acceptance or Issuer Document.  The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit or Bankers’ Acceptance; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties, nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or to honor any Bankers’ Acceptance
presented for payment in strict compliance with its terms and conditions.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or Bankers’ Acceptance or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit or made any payment under any
Bankers’ Acceptance and such drawing has resulted in an L/C – BA Borrowing, or
(ii) if, as of the Letter of Credit - BA Expiration Date, any Letter of Credit
for any reason remains outstanding and partially or wholly undrawn, any Bankers’
Acceptance for any reason remains outstanding, or any L/C – BA Obligation for
any reason remains outstanding, then in each such case the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C - BA
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C - BA Borrowing or the Letter of Credit - BA Expiration Date, as
the case may be).  The Administrative Agent may, at any time and from time to
time after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.  Sections 2.06 and 9.02(c) set

58


--------------------------------------------------------------------------------


forth certain additional requirements to deliver Cash Collateral hereunder.  For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Revolving Lenders, as collateral for the L/C - BA Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Revolving Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Revolving Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash collateral shall be maintained in blocked, interest bearing
deposit accounts at Bank of America.

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

(i)                                     Letter of Credit – BA Fees.  Subject to
the provisions of the last sentence of this subsection (i), the Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Pro Rata Revolving Share, in Dollars, (i) a Letter of Credit
– BA Fee for each commercial Letter of Credit and each Bankers’ Acceptance equal
to 50% of the Applicable Rate times the Dollar Equivalent of the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) or the maximum
stated amount of such Bankers’ Acceptance, as the case may be, and (ii) a Letter
of Credit – BA Fee for each standby Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit).  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.10.  Such Letter of
Credit – BA Fees shall be computed on a quarterly basis in arrears.  Such Letter
of Credit – BA Fees accrued through the last day of each fiscal quarter of the
Borrower and shall be due and payable on the fifteenth (or the next Business Day
after the fifteenth, if the fifteenth is not a Business Day) of each January,
April, July and October, commencing with the first such date to occur after the
issuance of such Letter of Credit or Bankers’ Acceptance (as the case may be),
on the Letter of Credit - BA Expiration Date and thereafter on demand.  If there
is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit and Bankers’ Acceptance shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  At all times that the Default Rate
shall be applicable to any Loans pursuant to Section 2.09(b), the Letter of
Credit – BA Fees payable under this subsection (i) shall accrue and be payable
at the Default Rate.

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, a fronting fee with respect to
each Letter of Credit and each Bankers’ Acceptance issued by the L/C Issuer in
the amount of 0.125% times the Dollar Equivalent of the daily maximum amount
available to be

59


--------------------------------------------------------------------------------


drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) or the maximum stated amount of such
Bankers’ Acceptance, as the case may be.  Such fronting fees shall be computed
on a quarterly basis in arrears.  Such fronting fee shall accrue through the
last day of each fiscal quarter of the Borrower and shall be due and payable on
the fifteenth (or the next Business Day after the fifteenth, if the fifteenth is
not a Business Day) of each January, April, July and October, commencing with
the first such date to occur after the issuance of such Letter of Credit or
Bankers’ Acceptance, as applicable, on the Letter of Credit - BA Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.10.  In addition, the Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit and
bankers’ acceptances issued by it as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

(l)                                     Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit or Bankers’ Acceptance
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Restricted Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
and/or Bankers’ Acceptances for the account of Restricted Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.05                        Swing Line Loans.

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.05, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Revolving Share of the Outstanding Amount of Revolving Loans and L/C -
BA Obligations of the Revolving Lender acting as Swing Line Lender, may exceed
the amount of such Revolving Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender, plus such Revolving Lender’s Pro Rata Revolving Share of
the Outstanding Amount of all L/C - BA Obligations, plus such Revolving Lender’s
Pro Rata Revolving Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Credit Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section

60


--------------------------------------------------------------------------------


2.05, prepay under Section 2.06, and reborrow under this Section 2.05.  Each
Swing Line Loan shall be a Base Rate Revolving Loan.  Immediately upon the
making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Pro Rata Revolving Share times the amount of
such Swing Line Loan.

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 2:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $500,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 3:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:30
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
Same Day Funds.

(c)                                  Refinancing of Swing Line Loans.

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Revolving Loan in an amount
equal to such Revolving Lender’s Pro Rata Revolving Share of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.03, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 5.02.  The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Revolving Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Pro Rata Revolving Share of
the amount specified in such Revolving Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-

61


--------------------------------------------------------------------------------


denominated payments not later than 2:00 p.m. on the day specified in such
Revolving Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Borrowing in accordance with Section
2.05(c)(i), the request for Base Rate Revolving Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.05(c) by the time specified in Section
2.05(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
A certificate of the Swing Line Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)                              Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.05(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 5.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d)                                 Repayment of Participations.

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Pro Rata Revolving
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such

62


--------------------------------------------------------------------------------


Revolving Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Pro Rata Revolving Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Lender funds its Base
Rate Revolving Loan or risk participation pursuant to this Section 2.05 to
refinance such Revolving Lender’s Pro Rata Revolving Share of any Swing Line
Loan, interest in respect of such Pro Rata Revolving Share shall be solely for
the account of the Swing Line Lender.

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

2.06                        Prepayments.

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
under the Revolving Credit Facility or either Term Loan Facility in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four Business Days (or five, in the case of prepayment of Revolving
Loans denominated in Special Notice Currencies) prior to any date of prepayment
of Eurocurrency Rate Revolving Loans denominated in Alternative Currencies, and
(C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Revolving Loans denominated in Alternative
Currencies shall be in a minimum principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof; and (iv) any prepayment of Base Rate
Loans under any such credit facility shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment, the credit facility to which the
prepayment is to be applied, and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  Prepayments of the Term Loans shall be applied pro rata to remaining
installments of the scheduled amortization of the applicable Term Loan.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable share of such
prepayment.  If such notice is given by the

63


--------------------------------------------------------------------------------


Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 4.05.  Each such prepayment shall be applied to the
Loans of the applicable Lenders in accordance with their Pro Rata Revolving
Shares, Pro Rata Term A Shares or Pro Rata Term B Shares, as applicable.

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)                                  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Credit Commitments then
in effect, the Borrower shall immediately prepay Revolving Loans and/or Swing
Line Loans and/or Cash Collateralize the L/C - BA Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C - BA Obligations pursuant to this Section
2.06(c) unless after the prepayment in full of the Revolving Loans and Swing
Line Loans, the Total Revolving Outstandings exceed the Aggregate Revolving
Credit Commitments then in effect.

(d)                                 If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Revolving Loans
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay Revolving
Loans (or, if necessary, Cash Collateralize Letters of Credit) in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

(e)                                  In addition to any required payments of
principal of the Term Loans and any optional payments of principal of the Term
Loans and the Revolving Loans effected under subsection (a) above, no later than
30 calendar days following the receipt of any Net Cash Proceeds from any
Disposition permitted by Section 8.05(e), the Borrower shall deliver to the
Administrative Agent a calculation of the amount of such Net Cash Proceeds and
the Borrower shall make, or shall cause each applicable Restricted Subsidiary to
make, a prepayment to the Administrative Agent, for the benefit of the
applicable Lenders, of the Outstanding Amount of the Term Loans in an amount
equal to one hundred percent (100%) of such Net Cash Proceeds in excess of
$25,000,000 in any fiscal year; provided that no mandatory prepayment on account
of such Net Cash Proceeds shall be required under this Section 2.06(e) if the
Borrower informs the Administrative Agent no later than 30 days following the
receipt of such Net Cash Proceeds of its or its Restricted Subsidiary’s good
faith intention to apply such Net Cash Proceeds to the acquisition of other
assets or property consistent with the Core Business (including by way of merger
or investment) within eighteen months following the receipt of such Net Cash
Proceeds,

64


--------------------------------------------------------------------------------


with the amount of such Net Cash Proceeds unused after such eighteen-month
period being required to applied to such prepayment on the last day of such
eighteen-month period.  Each prepayment of the Term Loans required under this
Section 2.06(e) shall be applied to the Term Loan A and the Term Loan B on a pro
rata basis in accordance with the Outstanding Amounts thereof at such time, and
within each such Term Loan Facility pro rata across remaining installments of
the scheduled amortization of such Term Loan Facility (including the scheduled
payment of all remaining Outstanding Amounts of the applicable Term Loan on the
Term Loan Maturity Date); provided that any Term Loan B Lender may reject any
such mandatory prepayment in whole, with the aggregate amount of all such
rejections by Term Loan B Lenders applied to Outstanding Amounts of the Term
Loan A pro rata across remaining installments of the Term Loan A Facility, with
any excess amount from all such rejections (in the event all such rejections are
more than the aggregate Outstanding Amount of the Term Loan A at such time) to
be applied to the Outstanding Amount of the Term Loan B pro rata among the
rejecting Term Loan B Lenders and pro rata across remaining installments of the
Term Loan B Facility.

(f)                                    Any prepayment of a Eurocurrency Rate
Loan under this Section 2.06 shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section
4.05.  Each prepayment under this Section 2.06 shall be applied to the Loans of
the applicable Lenders in accordance with their Pro Rata Term A Shares, Pro Rata
Term B Shares or Pro Rata Revolving Shares, as applicable.

2.07                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Credit Commitments, or from time to time permanently reduce the
Aggregate Revolving Credit Commitments; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, or the entire remaining Aggregate Revolving Credit
Commitments, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Credit Commitments, and (iv) if, after giving effect to
any reduction of the Aggregate Revolving Credit Commitments, the Alternative
Currency Sublimit, the Letter of Credit - BA Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Credit Commitments, such sublimit
shall be automatically reduced by the amount of such excess.  The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Revolving Credit Commitments.  The amount of any such
Aggregate Revolving Credit Commitment reduction shall not be applied to the
Alternative Currency Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Borrower.  Any reduction of the Aggregate Revolving Credit
Commitments shall be applied to the Revolving Credit Commitment of each
Revolving Lender according to its Pro Rata Revolving Share.  All commitment fees
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitments shall be paid on the effective date of such termination.

2.08                        Repayment of Loans.

(a)                                  The Borrower shall repay to the Revolving
Lenders on the Revolving Credit Maturity Date the aggregate principal amount of
Revolving Loans outstanding on such date.

65


--------------------------------------------------------------------------------


(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Revolving Credit Maturity Date.

(c)                                  The Borrower shall repay the principal
amount of the Term Loan A in eleven (11) consecutive quarterly installments
equal to $3,750,000 on the last Business Day of each March, June, September and
December, commencing on the last Business Day of September 2009, and in a final
installment equal to the aggregate Outstanding Amount of the Term Loan A on the
Term Loan A Maturity Date, in each case subject to adjustments for prepayments
made pursuant to Section 2.06 and subject to pro rata increases for each
exercise with respect to the Term Loan A of the increase option provided in
Section 2.15.

(d)                                 The Borrower shall repay the principal
amount of the Term Loan B in twenty-seven (27) consecutive quarterly
installments equal to $1,412,500 on the last Business Day of each March, June,
September and December, commencing on the last Business Day of September 2007,
and in a final installment equal to the aggregate Outstanding Amount of the Term
Loan B on the Term Loan B Maturity Date, in each case subject to adjustments for
prepayments made pursuant to Section 2.06 and subject to pro rata increases for
each exercise with respect to the Term Loan B of the increase option provided in
Section 2.15.

2.09                        Interest.

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in
the case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, while any Event of Default exists, the Borrower shall pay
interest, at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws, on the
principal amount of all (a) outstanding Obligations under the Revolving Credit
Facility upon the affirmative vote of the Required Revolving Lenders, (b)
outstanding Obligations under the Term Loan A Facility upon the affirmative vote
of the Required Term Loan A Lenders, (c) outstanding Obligations under the Term
Loan B Facility upon the affirmative vote of the Required Term Loan B Lenders
and (d) other Obligations hereunder upon the affirmative vote of the Required
Lenders.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest

66


--------------------------------------------------------------------------------


hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

(d)                                 For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

2.10                        Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.04:

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Pro Rata Revolving Share, a commitment fee (the “Commitment Fee”) in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Credit Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C - BA
Obligations.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and the amount accrued through the end of
each fiscal quarter of the Borrower shall be due and payable in arrears on the
fifteenth (or the next Business Day after the fifteenth, if the fifteenth is not
a Business Day) of each January, April, July and October, commencing with the
first such date to occur after the Closing Date, and on the Revolving Credit
Maturity Date.  The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b)                                 Other Fees.  The Borrower shall pay to the
Arrangers, the Administrative Agent and each of the Lenders, for their own
respective accounts, in Dollars, such fees as shall have been separately agreed
upon in writing (including in the Bank of America Fee Letter and the JPMorgan
Fee Letter, as applicable) in the amounts and at the times so specified,
including an annual administrative fee payable to the Administrative Agent. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.11                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a)  All computations of interest for Base Rate
Loans when the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year) or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion

67


--------------------------------------------------------------------------------


thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)                                If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.04(c)(iii), 2.04(i) or 2.09(b) or under Article IX.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.12                        Evidence of Debt.

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

68


--------------------------------------------------------------------------------


(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.12(b), and by each
Lender in its account or accounts pursuant to Section 2.12(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or any Lender to make an entry, or any
finding that any entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the Obligations.

2.13                        Payments Generally; Administrative Agent’s Clawback.

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to such Lender its ratable share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 1:00
p.m. on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.03) and may, in reliance upon such
assumption, make available to

69


--------------------------------------------------------------------------------


the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans; provided that the Administrative
Agent agrees that it shall first make a request (which request may be
telephonic) for payment from such applicable Lender before making a request with
respect thereto to the Borrower.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Revolving Loan, Pro Rata Term A Share of the Term
Loan A or Pro Rata Term B Share of the Term Loan B, as applicable, included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

70


--------------------------------------------------------------------------------


(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Loans, to fund their
respective Pro Rata Term A Shares or Pro Rata Term B Shares of the applicable
Term Loan and, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. 
The failure of any Lender to make any Revolving Loan, to fund its Pro Rata Term
A Share or Pro Rata Term B Share of the applicable Term Loan, to fund any
participation in Letters of Credit and Swing Line Loans or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to fund its Pro Rata Term A Share or Pro Rata Term B Share of
the applicable Term Loan, to purchase its participations in Letters of Credit
and Swing Line Loans or to make its payment under Section 11.04(c).

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

2.14                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving Loans
or the portion of either Term Loan made by it, or the participations in L/C – BA
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its ratable share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Revolving Loans and/or
portion of the applicable Term Loan made by it and/or subparticipations in the
participations in L/C – BA Obligations or Swing Line Loans of the other Lenders,
as the case may be, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans, portion of the applicable Term
Loan and/or other amounts owing them, provided that:

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Loans, portion of either Term Loan or subparticipations in
L/C – BA Obligations or Swing Line Loans to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

71


--------------------------------------------------------------------------------


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.15                        Increase in Term Loan Facilities.

(a)                                  Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the applicable Term Lenders), the Borrower may from time to time request
an increase in the aggregate amount of the Term Loan A or of the Term Loan B, or
both, by an amount (for all such requests) not exceeding $500,000,000; provided
that any such request for an increase shall be in a minimum amount of
$100,000,000 in the aggregate or, if less, the entire unutilized amount of the
maximum amount of all such requests set forth above (but with not less than
$25,000,000, or the entire unutilized maximum amount, if less, being requested
for either the Term Loan A or the Term Loan B in any such request).  At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each applicable Term Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the applicable Term Lenders).

(b)                                 Term Lender Elections to Increase.  Each
applicable Term Lender shall notify the Administrative Agent within such time
period whether or not it agrees to commit to a portion of the requested increase
of the applicable Term Loan Facility and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Term A Share (calculated as of the Term
Loan A prior to such increase) or Pro Rata Term B Share (calculated as of the
Term Loan B prior to such increase) of such requested increase.  Any Term Lender
not responding within such time period shall be deemed to have declined to
commit to any portion of the requested increase.

(c)                                  Notification by Administrative Agent;
Additional Term Lenders.  The Administrative Agent shall notify the Borrower and
each applicable Term Lender of the Term Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Term Loan A Lenders or Term Loan B Lenders, as applicable,
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)                                 Effective Date and Allocations.  If the Term
Loan A or the Term Loan B are increased in accordance with this Section 2.15,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the applicable Term
Lenders of the final allocation of such increase and the Increase Effective
Date.

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by

72


--------------------------------------------------------------------------------


such Loan Party approving or consenting to such increase, and (ii) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article VI and the
other Loan Documents, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (B) no Default exists.  The Term Loans outstanding on the
Increase Effective Date shall be reallocated and adjusted between and among the
applicable Lenders, and the Borrower shall pay any additional amounts required
pursuant to Section 4.05 resulting therefrom, to the extent necessary to keep
the outstanding applicable Segments of the Term Loans ratable among the
applicable Lenders with any revised Pro Rata Term A Shares or Pro Rata Term B
Shares, as applicable, arising from any nonratable increase in the applicable
Term Loans under this Section 2.15.

(f)                                    Conflicting Provisions.  This Section
2.15 shall supersede any provisions in Section 2.14 or 11.01 to the contrary.

ARTICLE III. 
SECURITY

3.01                        Security.  As security for the full and timely
payment and performance of all Obligations, the Borrower shall, and shall cause
all other Loan Parties to, on or before the Closing Date (or, with respect to
certain real property collateral, within the time provided in the Post-Closing
Agreement), do or cause to be done all things necessary in the opinion of the
Administrative Agent and its counsel to grant to the Administrative Agent for
the benefit of the Secured Parties a duly perfected first priority security
interest in all Collateral subject to no prior Lien or other encumbrance or
restriction on transfer, except as expressly permitted hereunder.  Without
limiting the foregoing, and to the extent not previously delivered in connection
with the Existing Agreement, on the Closing Date (or, with respect to certain
real property collateral, within the time provided in the Post-Closing
Agreement) the Borrower shall deliver, and shall cause each Guarantor to
deliver, to the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent, (a) if such party has rights in any
Pledged Interests (i) the Pledge Agreement which shall pledge all of the Pledged
Interests held by such party to the Administrative Agent for the benefit of the
Secured Parties, and (ii) if such Pledged Interests are in the form of
certificated securities, such certificated securities, together with undated
stock powers or other appropriate transfer documents indorsed in blank
pertaining thereto, (b) the Security Agreement, which shall pledge to the
Administrative Agent for the benefit of the Secured Parties certain personal
property of the Borrower and the Guarantors more particularly described therein,
(c) if such party has a fee interest in any of the real property set forth on
Schedule 3.01, which schedule includes all real property with respect to which a
Mortgage has been granted in connection with the Existing Agreement or as of the
Closing Date is required to be granted hereunder pursuant to the test set forth
in Section 3.02(b), a Mortgage (or amendment or modification to a Mortgage
entered into in connection with the Existing Agreement) with

73


--------------------------------------------------------------------------------


respect thereto and such Mortgaged Property Support Documents (or amendments or
modifications thereto or endorsements thereof, as appropriate) as the
Administrative Agent may request, and (d) Uniform Commercial Code financing
statements in form, substance and number as requested by the Administrative
Agent, reflecting the Lien in favor of the Secured Parties on the Pledged
Interests and all other Collateral, and shall take such further action and
deliver or cause to be delivered such further documents as required by the
Security Instruments or otherwise as the Administrative Agent may request to
effect the transactions contemplated by this Article III.  The Borrower shall
also, and shall cause each Guarantor, to pledge to the Administrative Agent for
the benefit of the Secured Parties (and as appropriate to reaffirm its prior
pledge of) all of the Pledged Interests acquired or created after the Closing
Date and held by such party, or otherwise acquired by such party and not
theretofore pledged to the Administrative Agent for the benefit of the Secured
Parties, and to deliver to the Administrative Agent all of the documents and
instruments in connection therewith as are required pursuant to the terms of
Section 7.12 and of the Security Instruments.

3.02                        Further Assurances.

(a)                                  At the request of the Administrative Agent,
the Borrower will or will cause all other Loan Parties, as the case may be, from
time to time to execute, by its duly authorized officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement, control
agreement, statement or document, or to procure any such certificate,
instrument, statement or document, or to take such other action (and pay all
connected costs) which the Administrative Agent reasonably deems necessary from
time to time to create, continue or preserve the liens and security interests in
Collateral (and the perfection and priority thereof) of the Administrative Agent
contemplated hereby and by the other Loan Documents and specifically including
all Collateral acquired by the Borrower or other Loan Party after the Closing
Date.

(b)                                 Without limiting the generality of the
foregoing subsection (a), in the event that the Borrower or any Loan Party (or
any Domestic Subsidiary that is required to be a Loan Party pursuant to the
terms of this Agreement) shall acquire (including as a result of the creation or
acquisition of a Restricted Subsidiary or an existing Subsidiary becoming a
Restricted Subsidiary, in each case in accordance with the terms of this
Agreement) any fee interest in real property having a fair market value as
determined in good faith by the Administrative Agent or the Borrower in excess
of $10,000,000 in the aggregate, the Borrower or the applicable Domestic
Subsidiary shall, promptly after such acquisition, execute and deliver to the
Administrative Agent a Mortgage in favor of the Administrative Agent, as
mortgagee for the ratable benefit of the Lenders, and provide the Administrative
Agent with evidence of the completion (or reasonably satisfactory arrangements
for the completion) of all recordings and filings of such Mortgage as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to effectively create a valid, perfected, first priority Lien, subject to Liens
permitted by Section 8.01(a), (c), (d), (g), (h), (i) or (j), against the
properties purported to be covered thereby, including evidence of the payment of
any filing or recordation fees or taxes, and deliver to the Administrative Agent
such Mortgaged Property Support Documents as the Administrative Agent may
request with respect to the property purported to be covered by such Mortgage.

74


--------------------------------------------------------------------------------


(c)                                  Without limiting the generality of the
foregoing subsection (a), prior to entering into any new lease of real property
or renewing any existing lease of real property following the Closing Date, the
Borrower shall, and shall cause each of its Domestic Subsidiaries that are or
are required to be Loan Parties to, use its (and their) best efforts (which
shall not require the expenditure of cash or the making of any material
concessions under the relevant lease) to deliver to the Administrative Agent a
waiver, in form and substance reasonably satisfactory to the Administrative
Agent, executed by the lessor of any real property that is to be leased by the
Borrower or such Domestic Subsidiary for a term in excess of one year in any
state which by statute grants such lessor a “landlord’s” (or similar) Lien which
is superior to the Administrative Agent’s, to the extent the value of any
personal property of the Borrower and its Domestic Subsidiaries that are
Restricted Subsidiaries held or to be held at such leased property exceeds (or
it is anticipated that the value of such personal property will, at any point in
time during the term of such leasehold term, exceed) $12,000,000.

(d)                                 The Administrative Agent is hereby
irrevocably authorized to execute (if necessary) and file or cause to be filed,
with or if permitted by applicable law without the signature of the Borrower or
any Loan Party appearing thereon, all Uniform Commercial Code financing
statements reflecting the Borrower or any other Loan Party as “debtor” and the
Administrative Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent reasonably deems necessary or
advisable to give effect to the transactions contemplated hereby and by the
other Loan Documents.

3.03                        Information Regarding Collateral.  The Borrower
represents, warrants and covenants that (a) the chief executive office of the
Borrower and each other Person providing Collateral pursuant to a Security
Instrument (each, a “Grantor”) at the Closing Date is located at the address or
addresses specified on Schedule 3.03, and (b) Schedule 3.03 contains a true and
complete list of (i) the exact legal name, jurisdiction of formation, and
address within the United States of each Grantor and of each other Person that
has effected any merger or consolidation with a Grantor or contributed or
transferred to a Grantor any property constituting Collateral at any time since
January 1, 2002 (excluding Persons making sales in the ordinary course of their
businesses to a Grantor of property constituting inventory in the hands of such
seller), (ii) the exact legal name, jurisdiction of formation, jurisdiction
identification number, and each location of the chief executive office of each
Grantor at any time since January 1, 2002, (iii) each location within the United
States in which material goods constituting Collateral are located as of the
Closing Date (together with the name of each owner of the property located at
such address if not the applicable Grantor, and a summary description of the
relationship between the applicable Grantor and such Person), and (iv) each
trade name, trademark or other trade style used by any Grantor as of the Closing
Date and the purposes for which it is or was used.  The Borrower shall not
change, and shall not permit any other Grantor to change, its name, jurisdiction
of formation (whether by reincorporation, merger or otherwise), the location of
its chief executive office or any location specified in clause (b)(iii) of the
immediately preceding sentence, or use or permit any other Grantor to use, any
additional trade name, trademark or other trade style, except upon giving not
less than thirty (30) days’ prior written notice to the Agent and taking or
causing to be taken all such action at Borrower’s or such other Grantor’s
expense as may be reasonably requested by the Administrative Agent to perfect or
maintain the perfection of the Lien of the Administrative Agent in Collateral.

75


--------------------------------------------------------------------------------


ARTICLE IV.
TAXES, YIELD PROTECTION AND ILLEGALITY

4.01                        Taxes.

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the L/C
Issuer, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the

76


--------------------------------------------------------------------------------


Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of  Internal Revenue
Service Form W-8BEN, or

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any

77


--------------------------------------------------------------------------------


other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

4.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

4.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that (a)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether in
Dollars or an Alternative Currency), or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

4.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
contemplated by Section 4.04(e) and (B) the requirements of the

78


--------------------------------------------------------------------------------


Bank of England and the Financial Services Authority or the European Central
Bank reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer ;

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any Bankers’ Acceptance, any participation in a Letter of Credit or a
Bankers’ Acceptance, or any Eurocurrency Rate Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 4.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer);

(iii)                               result in the failure of the Mandatory Cost,
as calculated hereunder, to represent the cost to any Lender of complying with
the requirements of the Bank of England and/or the Financial Services Authority
or the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

(iv)                              impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
or Bankers’ Acceptance (or of maintaining its obligation to participate in or to
issue any Letter of Credit or Bankers’ Acceptance), or to reduce the amount of
any sum received or receivable by such Lender or the L/C Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the L/C Issuer, the Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Bankers’ Acceptances held by, such Lender, or the Letters of Credit or Bankers’
Acceptances issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
pursuant to subsection (c) below the Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

79


--------------------------------------------------------------------------------


(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e)                                  Reserves on Eurocurrency Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

4.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

80


--------------------------------------------------------------------------------


(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the  Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

4.06                        Mitigation Obligations; Replacement of Lenders.

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 4.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.01, or if any
Lender gives a notice pursuant to Section 4.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.01 or 4.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 4.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 4.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.01, the Borrower may replace such
Lender in accordance with Section 11.13.

4.07                        Survival.  All of the Borrower’s obligations under
this Article IV shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)                                  The Administrative Agent’s receipt of the
following (except those items that are expressly permitted to be delivered after
the Closing Date pursuant to the Post-Closing

81


--------------------------------------------------------------------------------


Agreement), each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and its legal counsel:

(i)                                     executed counterparts of this Agreement,
each of the Security Instruments and the Guaranty sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii)                                  Revolving Loan Notes executed by the
Borrower in favor of each Revolving Lender requesting such a Note;

(iii)                               Term Loan Notes executed by the Borrower in
favor of each applicable Term Lender requesting such a Note;

(iv)                              such certificates of resolutions or other
action, incumbency certificates (including specimen signatures), and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and each Guarantor is
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization and in any other jurisdiction requested by the
Administrative Agent, including certified copies of each Loan Party’s
Organization Documents, shareholders’ agreements, certificates of good standing
and/or qualification to engage in business;

(vi)                              a favorable opinion of Simpson Thacher &
Bartlett LLP, counsel to the Loan Parties, and appropriate local counsel to the
Loan Parties, each addressed to the Administrative Agent and each Lender, as to
the matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent or the Required Lenders may reasonably request;

(vii)                           certificates of Responsible Officers of the
Borrower or the applicable Loan Parties either (A) identifying all consents,
licenses and approvals required in connection with the execution, delivery and
performance by each Loan Party and the validity against each such Loan Party of
the Loan Documents to which it is a party, and stating that such consents,
licenses and approvals shall be in full force and effect, and attaching true and
correct copies thereof or (B) stating that no such consents, licenses or
approvals are so required;

(viii)                        a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections 5.02(a)
and (b) have been satisfied and (B) as to the matters described in Section
5.01(d);

82


--------------------------------------------------------------------------------


(ix)                                evidence satisfactory to the Arrangers of
the consummation, prior to or substantially simultaneously with the occurrence
of the Closing Date, of each of the following, in each case in compliance with
all applicable laws and regulations, with the receipt of all necessary material
governmental, shareholder and third party consents and approvals:  (A) the
issuance of the Subordinated Notes in accordance with the terms of the
Subordinated Notes Indenture, and (B) the repurchase and termination of
substantially all of the Existing Subordinated Notes pursuant to the Existing
Subordinated Notes Tender, and (C) the repurchase and termination of
substantially all of the Existing Borrower Notes pursuant to the Existing
Borrower Notes Tender;

(x)                                   a certificate signed by the Chief
Financial Officer or the Chief Accounting Officer of the Borrower certifying
that, after giving effect to the entering into of the Loan Documents, including
this amendment and restatement of the Existing Agreement, and the consummation
of all of the Transactions, the Borrower and its Subsidiaries, measured on a
consolidated basis, are Solvent;

(xi)                                evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

(xii)                             an initial Revolving Loan Notice, if any;

(xiii)                          an initial Term Loan Interest Rate Selection
Notice with respect to either or both of the Term Loan Facilities, as
applicable, if any;

(xiv)                         delivery of Uniform Commercial Code financing
statements, including amendments to Uniform Commercial Code financing statements
filed in connection with the Existing Agreement, suitable in form and substance
for filing in all places required by applicable law to perfect the Liens of the
Administrative Agent under the Security Instruments as a first priority Lien as
to items of Collateral in which a security interest may be perfected by the
filing of financing statements, and such other documents and/or evidence of
other actions as may be reasonably necessary under applicable law to perfect the
Liens of the Administrative Agent under such Security Instruments as a first
priority Lien in and to such other Collateral as the Administrative Agent may
require, including without limitation the delivery by the Borrower of all
certificates evidencing Pledged Interests, accompanied in each case by duly
executed stock powers (or other appropriate transfer documents) in blank affixed
thereto;

(xv)                            with respect to those parcels of real property
set forth on Schedule 3.01, a Mortgage (or an amendment or modification to a
Mortgage entered into in connection with the Existing Agreement) and such
Mortgaged Property Support Documents as the Administrative Agent may request;

(xvi)                         Uniform Commercial Code search results showing
only those Liens as are acceptable to the Lenders;

(xvii)                      executed counterparts of the Post-Closing Agreement;

83


--------------------------------------------------------------------------------


(xviii)                   such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders may reasonably require.

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such reasonable fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d)                                 The Administrative Agent shall be satisfied
that after giving effect to the initial Credit Extension hereunder, the
remaining amount available to be drawn under the Revolving Credit Facility shall
not be less than $100,000,000.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Revolving
Loan Notice or Term Loan Interest Rate Selection Notice requesting only a
conversion of Revolving Loans or Segments, as applicable, to the other Type or a
continuation of Eurocurrency Rate Loans or Eurocurrency Rate Segments, as
applicable) or make the initial Credit Extension hereunder is subject to the
following conditions precedent:

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.02(a), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b)                                 No Default or Event of Default shall have
occurred and be continuing, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

84


--------------------------------------------------------------------------------


(d)                                 No limitation exists on any Borrowing or
Credit Extension contained in Article II.

(e)                                  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Revolving Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Request for Credit Extension (other than a Revolving Loan Notice or Term
Loan Interest Rate Selection Notice requesting only a conversion of Revolving
Loans or Segments, as applicable, to the other Type or a continuation of
Eurocurrency Rate Loans or Eurocurrency Rate Segments, as applicable) submitted
by the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the
Lenders, subject to the limitation set forth in Section 5.02(a), that:

6.01                        Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation, organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business as is now being conducted and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
to consummate the Transactions, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, and the consummation of the Transactions, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of the Organization Documents of any such
Person or of any Person whose Equity Interests are being pledged; (b) conflict
with or result in any breach or contravention of, or the creation of any Lien
under (i) any Contractual Obligation to which such Person or any Person whose
Equity Interests are being pledged is a party or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

85


--------------------------------------------------------------------------------


6.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or the consummation of the Transactions.

6.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

6.05                        Financial Statements; No Material Adverse Effect.

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Subsidiaries dated as of March 31, 2007, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter then ended (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)                                  Since the later of (i) the date of the
Audited Financial Statements and (ii) the date of the most recent audited
financial statements delivered pursuant to Section 7.01(a), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)                                 The Borrower and its Subsidiaries, on a
consolidated basis, have no material indebtedness or other liabilities, direct
or contingent, including liabilities for taxes, material commitments and
Indebtedness, except to the extent (i) set forth in the most recent of (A) the
Audited Financial Statements and (B) the financial statements most recently
delivered pursuant to Section 7.01(a) or (b), (ii) set forth on Schedule 8.03,
or (iii) incurred since the date referred to in subsection (i) hereof in
accordance with the terms of this Agreement and the other Loan Documents.

86


--------------------------------------------------------------------------------


6.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
after due investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document or any
of the Transactions or (b) except as specifically disclosed in Schedule 6.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 6.06 which could
reasonably be expected to have a Material Adverse Effect.

6.07                        No Default.  Neither the Borrower nor any Subsidiary
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

6.08                        Ownership of Property; Liens.  Each of the Borrower
and each Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 8.01.

6.09                        Environmental Compliance.  The Borrower and its
Restricted Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that, except as set forth on Schedule 6.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates, none of which insurance shall be provided by any Subsidiary or any
other Affiliate of the Borrower.

6.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
Except as specifically described on Schedule 6.11 hereto, there is no proposed
tax assessment against the Borrower or any

87


--------------------------------------------------------------------------------


Subsidiary that would, if made, have a Material Adverse Effect.  Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
other than the Tax Sharing Agreement.

6.12                        ERISA Compliance.

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws, including Foreign Benefit Laws.  Except as set forth on Schedule 6.12,
each Plan that is intended to qualify under section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto or an
application for such letter will be filed within twelve months of the first Plan
year for a newly adopted Plan and, to the best knowledge of the Borrower,
nothing has occurred which would reasonably be expected to  prevent, or cause
the loss of, such qualification.  Each Plan subject to any Foreign Benefit Law
has, if required under applicable Foreign Benefit Law, received the required
approvals by any Governmental Authority regulating such Plan or an application
for such approvals is currently being processed, except to the extent that the
failure to so obtain such approval could not reasonably be expected to have a
Material Adverse Effect.  The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to section 412 of the Code has been made with respect to any Plan.  The
Borrower has not (i) failed to make a required contribution or payment with
respect to any Foreign Pension Plan, or (ii) otherwise failed to operate in
compliance with any Foreign Pension Plan except to the extent that the failure
to so operate  could not reasonably be expected to have a Material Adverse
Effect.

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any ERISA
Affiliate has engaged in a non-exempt prohibited transaction or violation of the
fiduciary responsibility rules described in section 4975 of the Code or Part 4
of Title I of ERISA with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)                                  (i) No ERISA Event has occurred for which
any liability remains unsatisfied or is reasonably expected to occur; (ii)
except to the extent it could reasonably be expected to have  a Material Adverse
Effect, no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has had imposed on it, or reasonably expects to
have imposed on it, any material liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any material liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
reasonably be expected to result in such liability) under Sections 4201 or 4243
of ERISA with respect to a Multiemployer Plan; and (v) to the knowledge of the
Borrower, neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

(d)                                 Each Plan governed by any Foreign Benefit
Law is (i) funded to at least the minimum level required by law or, if higher,
to the level required by the terms governing the

88


--------------------------------------------------------------------------------


Plan, (ii) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent or (iii) estimated in the formal notes to
the financial statements most recently delivered to the Administrative Agent;
provided, that the failure to so fund, provide for, recognize or estimate the
liabilities arising under such Plan shall not be deemed to be a breach of this
representation unless such failure could reasonably be expected to have a
Material Adverse Effect.

6.13                        Subsidiaries; Equity Interests.  The Borrower (a)
has no Subsidiaries other than those specifically disclosed in Schedule 6.13(a)
or created or acquired in compliance with Section 7.12, and (b) has no equity
investments in any other corporation or entity other than those specifically
disclosed Schedule 6.13(b) or made after the Closing Date in compliance with
this Agreement and the other Loan Documents.

6.14                        Margin Regulations; Investment Company Act.  The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  None of the Borrower, any
Person Controlling the Borrower, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

6.15                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

6.16                        Compliance with Laws.  Each of the Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.17                        Intellectual Property; Licenses, Etc.  The Borrower
and its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without known conflict with the IP Rights of any other Person, except to the
extent any failure so to own or

89


--------------------------------------------------------------------------------


possess the right to use could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of the Borrower, the operation by the Borrower
and its Subsidiaries of their respective businesses does not infringe upon any
IP Rights held by any other Person.

6.18                        Senior Indebtedness.  All Obligations including
those to pay principal of and interest (including post-petition interest,
whether or not allowed as a claim under bankruptcy or similar laws) on the Loans
and other Obligations, and fees and expenses in connection therewith, constitute
“Designated Senior Indebtedness” or similar term relating to the Obligations and
all such Obligations are entitled to the benefits of the subordination created
by the Subordinated Notes Indenture or any other applicable Permitted
Subordinated Debt Document, as applicable. The Borrower acknowledges that the
Administrative Agent, each Lender and the L/C Issuer is entering into this
Agreement and is extending its Commitments in reliance upon the subordination
provisions of the Subordinated Notes Indenture or applicable Permitted
Subordinated Debt Document.

ARTICLE VII.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
7.01, 7.02, 7.03 and 7.11) cause each Restricted Subsidiary to:

7.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender:

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower or, if earlier,
15 days after the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and audited and accompanied by (i) a report and opinion of
a Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent (the “Auditor”), which report and opinion
shall be prepared in accordance with audit standards of the Public Company
Accounting Oversight Board and applicable Securities Laws and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement and (ii) to the extent required to be prepared
under applicable Securities Laws, the report(s) of management on the Borrower’s
internal control over financial reporting pursuant to Items 308(a) and 308(c) of
Regulation S-K promulgated under the Exchange Act, the Auditor’s attestation
report on management’s assessment of the Borrower’s internal control over
financial reporting as filed with the SEC on Form 10-K for the Borrower, and an
independent assessment by the Auditor as to the effectiveness of the Borrower’s
internal control over financial reporting as required by Auditing Standard No. 2
of the Public Company Accounting Oversight Board; and

90


--------------------------------------------------------------------------------


(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower or, if earlier, five Business Days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures consistent with the Borrower’s financial
statements filed with the SEC with respect to the fiscal quarter ended July 2,
2005, or with other comparative figures as are acceptable to the Administrative
Agent, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

(c)                                  simultaneously with the delivery of each
set of consolidated financial statements referred to in clauses (a) and (b)
above, the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements, or otherwise demonstrating in a manner
reasonably satisfactory to the Administrative Agent compliance with the
provisions of Section 7.15 relating to the Unrestricted Subsidiaries.

As to any information contained in materials furnished pursuant to Section
7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

7.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary they have not become aware
of any Default  in respect of any term, covenant, condition of Section 8.12 or
other provision in so far as they relate to accounting matters or, if any such
Default shall exist, stating the nature and status of such event;

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

(c)                                  promptly after any request by the
Administrative Agent, documents and other information supporting the calculation
of any defined term used in the computation in any Compliance Certificate of the
financial covenants set forth in Section 8.12;

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement sent to the
stockholders of the Borrower, and copies of all annual, regular,

91


--------------------------------------------------------------------------------


periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, and not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that, so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the

92


--------------------------------------------------------------------------------


Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

7.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

(a)                                  of the occurrence of any Default;

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c)                                  of the occurrence of any ERISA Event; and

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary,
including any determination by the Borrower referred to in Section 2.11(b).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, except to the extent that any such Lien would otherwise be
permitted by Section 8.01; and (c) all Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

7.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 8.04 or 8.05; (b) take all

93


--------------------------------------------------------------------------------


reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

7.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its properties (other than insignificant properties) and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

7.07                        Maintenance of Insurance.  In the event compliance
with the insurance requirements set forth in the Security Instruments does not
satisfy the following requirements, and not in limitation of such insurance
requirements in the Security Instruments, maintain, with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 15 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance,
none of which insurance (other than worker’s compensation insurance, disability
insurance and other similar types of insurance that do not constitute the
insurance of its properties or of interruptions to its business operations)
shall be provided by any Subsidiary or any other Affiliate of the Borrower.

7.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws (including without limitation all
applicable Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

7.09                        Books and Records.  (a)  Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

7.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event

94


--------------------------------------------------------------------------------


of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

7.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) to finance a portion of the Existing Senior Subordinated Notes
Tender and the Existing Borrower Notes Tender, (ii) to pay fees and expenses in
connection with the Transactions, and/or (iii) for working capital, capital
expenditures, and other general corporate purposes not in contravention of any
Law or of any Loan Document.

7.12                        New Subsidiaries, Pledgors and Real Property.

(a)                                  As soon as practicable but in any event
within 30 Business Days following the acquisition or creation of any Subsidiary
that is a Restricted Subsidiary (other than a Receivables Co.), or the time any
existing Subsidiary (other than any Unrestricted Subsidiary or any Receivables
Co.) becomes a Material Subsidiary (including as a result of a Subsidiary
becoming a Restricted Subsidiary pursuant to Section 7.15 or otherwise) or is
otherwise required to become a Guarantor in compliance with Section 7.15(b)(i),
in each such case cause to be delivered to the Administrative Agent each of the
following:

(i)                                     if such Subsidiary is both a Domestic
Subsidiary and a Material Subsidiary, a Guaranty Joinder Agreement duly executed
by such Material Subsidiary;

(ii)                                  if such Subsidiary is both a Domestic
Subsidiary and a Material Subsidiary, (A) a Security Joinder Agreement duly
executed by such Material Subsidiary (with all schedules thereto appropriately
completed) and (B) if such Material Subsidiary owns a fee interest in any real
property having a fair market value in excess of $10,000,000, those documents as
are required by Section 3.02(b);

(iii)                               if such Subsidiary is both a Material
Subsidiary and either a Domestic Subsidiary or a Direct Foreign Subsidiary, and
if any of the Subsidiary Securities issued by such Material Subsidiary are
Pledged Interests and are owned by a Material Subsidiary who has not then
executed and delivered to the Administrative Agent the Pledge Agreement or a
Pledge Joinder Agreement granting a Lien to the Administrative Agent, for the
benefit of the Secured Parties, in such Pledged Interests, a Pledge Joinder
Agreement (with all schedules thereto appropriately completed) duly executed by
the Material Subsidiary that directly owns such Pledged Interests;

(iv)                              if such Subsidiary is both a Material
Subsidiary and either a Domestic Subsidiary or a Direct Foreign Subsidiary, and
if any of the Subsidiary Securities issued by such Material Subsidiary are owned
by the Borrower or a Material Subsidiary who has previously executed a Pledge
Agreement or a Pledge Joinder Agreement, a Pledge Agreement Supplement by the
Borrower (if applicable) and each Material Subsidiary that owns any of such
Pledged Interests with respect to such Pledged Interests in the form required by
the Pledge Agreement;

(v)                                 if such Subsidiary is a Material Subsidiary
and owns any Domestic Subsidiary or Direct Foreign Subsidiary that is also a
Material Subsidiary, a Pledge

95


--------------------------------------------------------------------------------


Joinder Agreement (with all schedules thereto appropriately completed) duly
executed by such Material Subsidiary;

(vi)                              if the Pledged Interests issued or owned by
such Subsidiary constitute securities under Article 8 of the Uniform Commercial
Code (A) the certificates representing 100% of such Pledged Interests and (B)
duly executed, undated stock powers or other appropriate powers of assignment in
blank affixed thereto;

(vii)                           with respect to any Person that has executed a
Pledge Joinder Agreement, a Pledge Agreement Supplement, or a Security Joinder
Agreement, Uniform Commercial Code financing statements naming such Person as
“Debtor” and naming the Administrative Agent for the benefit of the Secured
Parties as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent and its special counsel to be
filed in all Uniform Commercial Code filing offices and in all jurisdictions in
which filing is necessary to perfect in favor of the Administrative Agent for
the benefit of the Secured Parties the Lien on the Collateral conferred under
such Security Instrument to the extent such Lien may be perfected by Uniform
Commercial Code filing;

(viii)                        upon the reasonable request of the Administrative
Agent, an opinion of counsel to each Subsidiary executing any Joinder Agreement
or Pledge Supplement, and the Borrower if it executes a Pledge Agreement
Supplement, pursuant to this Section 7.12, dated as of the date of delivery of
such applicable Joinder Agreements (and other Loan Documents) provided for in
this Section 7.12 and addressed to the Administrative Agent and the Lenders, in
form and substance reasonably acceptable to the Administrative Agent, each of
which opinions may be in form and substance, including assumptions and
qualifications contained therein, substantially similar to those opinions of
counsel delivered pursuant to Section 5.01(a); and

(ix)                                with respect to each Subsidiary executing
any Joinder Agreement or Pledge Supplement, and the Borrower if it executes a
Pledge Agreement Supplement, pursuant to this Section 7.12, current copies of
the Organization Documents of each such Person, minutes of duly called and
conducted meetings (or duly effected consent actions) of the Board of Directors,
partners, or appropriate committees thereof (and, if required by such
Organization Documents or applicable law, of the shareholders, members or
partners) of such Person authorizing the actions and the execution and delivery
of documents described in this Section 7.12, all certified by the applicable
Governmental Authority or appropriate officer as the Administrative Agent may
elect.

(b)                                 As soon as practicable but in any event
within 30 Business Days following the acquisition of any Pledged Interests by
any Material Subsidiary who has not theretofore executed the Pledge Agreement or
a Pledge Joinder Agreement and who is not otherwise required to deliver a Pledge
Joinder Agreement pursuant to Section 7.12(a), cause to be delivered to the
Administrative Agent a Pledge Joinder Agreement (with all schedules thereto
appropriately completed) duly executed by such Material Subsidiary, and the
documents, stock certificates, stock powers, financing statements, opinions,
Organization Documents and organizational action

96


--------------------------------------------------------------------------------


relating thereto and to the pledge contained therein and described in Section
7.12(a)(vi), (vii), (viii) and (ix).

(c)                                  As soon as practicable but in any event
within 30 Business Days following the acquisition of any fee interest in any
real property having a fair market value in excess of $10,000,000 by any
Material Subsidiary, notify the Administrative Agent of such acquisition and
provide to the Administrative Agent the location and use of such real property,
and if requested by the Administrative Agent, cause to be delivered to the
Administrative Agent a Mortgage with respect thereto, along with such Mortgaged
Property Support Documents as are requested by the Administrative Agent, duly
executed by such Material Subsidiary, and such other documents, financing
statements and opinions with respect to the grant of a mortgage therein as the
Administrative Agent may reasonably request, including evidence of the payment
of any filing or recordation fees or taxes.

7.13                        Compliance with ERISA.  Do, and cause each of its
ERISA Affiliates to do, each of the following: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable Laws, including Foreign Benefit Laws; (b) cause each
Plan which is qualified under section 401(a) of the Code to maintain such
qualification; (c) cause each Plan subject to any Foreign Benefit Law to
maintain any required approvals by any Governmental Authority regulating such
Plan, (d) make all required contributions to any Plan subject to section 412 of
the Code, and (e) make all required contributions and payments to any Foreign
Pension Plans.

7.14                        Further Assurances.  At the Borrower’s cost and
expense, upon request of the Administrative Agent, duly execute and deliver or
cause to be duly executed and delivered, to the Administrative Agent such
further instruments, documents, certificates, financing and continuation
statements, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement, the
Guaranty, the Security Instruments and the other Loan Documents.

7.15                        Unrestricted Subsidiaries.

(a)                                  The Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing, (ii)
no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary or if any of its
Subsidiaries is a Restricted Subsidiary (unless such Subsidiaries are being
designated as Unrestricted Subsidiaries simultaneously therewith), (iii)
immediately after giving effect to such designation (A) the Borrower and the
Restricted Subsidiaries shall be in compliance, on an historical pro forma
basis, with the covenants set forth in Sections 8.02 and 8.12, (B) the aggregate
amount of revenues of the Unrestricted Subsidiaries shall not exceed 10% of the
aggregate amount of revenues of the Borrower and its Subsidiaries on a
consolidated basis, (C) the consolidated EBITDA (measured on the same basis as
“Consolidated EBITDA” provided herein, but for the Unrestricted Subsidiaries
only) of the Unrestricted Subsidiaries shall not exceed 10% of the Consolidated
EBITDA (measured as if all Subsidiaries were Restricted Subsidiaries for this

97


--------------------------------------------------------------------------------


purpose) of the Borrower and its Subsidiaries on a consolidated basis, and (D)
the aggregate amount of total assets of the Unrestricted Subsidiaries shall not
exceed 10% of the total assets of the Borrower and its Subsidiaries, and (iv)
prior to the effectiveness of any such designation, the Borrower shall deliver
to the Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with the preceding subsections (iii)(A)
through (iii)(D).  The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the sum of (i) the Borrower’s direct or
indirect equity ownership percentage of the net worth of such designated
Restricted Subsidiary immediately prior to such designation (such net worth to
be calculated without regard to any guarantee provided by such designated
Restricted Subsidiary) and (ii) without duplication, the aggregate principal
amount of all Indebtedness owed by such designated Unrestricted Subsidiary and
its Subsidiaries (to the extent such Subsidiaries are not previously
Unrestricted Subsidiaries) to the Borrower or any Restricted Subsidiary
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (i), on a consolidated basis in accordance with GAAP
(and such designation shall only be permitted to the extent such Investment is
permitted under Section 8.03).

(b)                                 If at any time:

(i)                                     an Unrestricted Subsidiary becomes a
guarantor of the Subordinated Notes or of any other Indebtedness of the Borrower
or any Restricted Subsidiary, then the Borrower shall provide prompt notice
thereof to the Administrative Agent, and in any case within 10 days of such
occurrence, and such Subsidiary shall automatically become a Restricted
Subsidiary and shall become a Guarantor in compliance with, and otherwise
satisfy the provisions of, Section 7.12, or

(ii)                                  any of the following occurs:  (x) the
aggregate amount of revenues of the Unrestricted Subsidiaries exceeds 10% of the
aggregate amount of revenues of the Borrower and its Subsidiaries on a
consolidated basis, (y) the consolidated EBITDA (measured on the same basis as
“Consolidated EBITDA” provided herein, but for the Unrestricted Subsidiaries
only) of the Unrestricted Subsidiaries exceeds 10% of the Consolidated EBITDA
(measured as if all Subsidiaries were Restricted Subsidiaries for this purpose)
of the Borrower and its Subsidiaries on a consolidated basis, or (z) the
aggregate amount of total assets of the Unrestricted Subsidiaries exceeds 10% of
the total assets of the Borrower and its Subsidiaries,

then in any such case the Borrower will promptly, and in any event within 10
days thereafter, designate one or more Unrestricted Subsidiaries as Restricted
Subsidiaries so that, after such designation, none of the tests in subsections
(i), (ii) and (iii) is then violated.

(c)                                  If at any time a Restricted Subsidiary is
designated as an Unrestricted Subsidiary in compliance with this Agreement, the
Administrative Agent shall be authorized to, and shall at the request of the
Borrower, release such Unrestricted Subsidiary from any Loan Document to which
it is a party, and release the Equity Interests of such Unrestricted Subsidiary
from the pledge thereof pursuant to the Pledge Agreement.

98


--------------------------------------------------------------------------------


(d)                                 If at any time any Unrestricted Subsidiary
is designated or becomes a Restricted Subsidiary pursuant to the terms of this
Agreement, such Restricted Subsidiary shall, to the extent required thereby,
comply with the provisions of Section 7.12 within the time required therein.

ARTICLE VIII.
NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

8.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a)                                  Liens pursuant to any Loan Document;

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01 and any renewals or extensions thereof, provided that the
property covered thereby consists only of the property covered by the Liens
being renewed or extended and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 8.03(b);

(c)                                  Liens for taxes, assessments or other
governmental charges, not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)                                 Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, landlord or other like Liens imposed by Law or arising
in the ordinary course of business which are not overdue for a period of more
than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e)                                  Liens, pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA or a Foreign Benefit Law;

(f)                                    Liens or deposits to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business, and including deposits (but not Liens)
related to the acquisition of property;

(g)                                 (i) Liens with respect to minor
imperfections of title and easements, rights-of-way, covenants, consents,
reservations, encroachments, variations and zoning and other similar

99


--------------------------------------------------------------------------------


restrictions, charges, encumbrances or title defects affecting real property
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, (ii) in the case of any property covered by a Mortgage, encumbrances
disclosed in the title insurance policy issued to, and reasonably approved by,
the Administrative Agent insuring the Mortgage; and (iii) in the case of any
property covered by a Mortgage, upon certification by the Borrower that an
easement, right-of-way, restriction, reservation, permit, servitude or other
similar encumbrance granted or to be granted by the Borrower or any such
Restricted Subsidiary does not materially detract from the value of or
materially impair the use by the Borrower or such Restricted Subsidiary in the
ordinary course of its business of the property subject to or to be subject to
such encumbrance, the Administrative Agent shall execute such documents as are
reasonably requested to subordinate its Mortgage to such encumbrance;

(h)                                 with respect to any Mortgaged Fee Property,
Liens which appear as exceptions to the Title Policy delivered to the
Administrative Agent with respect to such Mortgaged Fee Property that are not
otherwise permitted by Section 8.01(a), (c), (d), (g) or (i) and are acceptable
to the Administrative Agent, it being understood that Liens appearing on the
Title Policies delivered to the Administrative Agent on the Closing Date (or on
such later date as such Title Policies are delivered in accordance with the
Post-Closing Agreement and accepted by the Administrative Agent) are acceptable
to the Administrative Agent;

(i)                                     any interest or title of a lessor or
sublessor and any restriction or encumbrance to which the interest or title of
such lessor or sublessor may be subject that is incurred in the ordinary course
of business and, either individually or when aggregated with all other Liens
described in clauses (a) through (h) in effect on any date of determination,
could not be reasonably expected to have a Material Adverse Effect;

(j)                                     Liens securing judgments for the payment
of money not constituting an Event of Default under Section 9.01 or securing
appeal or other surety bonds related to such judgments;

(k)                                  Liens securing Indebtedness permitted under
Section 8.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(l)                                     Liens in the nature of trustees’ Liens
granted pursuant to any indenture governing any Indebtedness permitted by
Section 8.03, in each case in favor of the trustee under such indenture and
securing only obligations to pay compensation to such trustee, to reimburse its
expenses and to indemnify it under the terms thereof;

(m)                               Liens of sellers of goods to the Borrower and
the Restricted Subsidiaries arising under Article 2 of the UCC or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;

100


--------------------------------------------------------------------------------


(n)                                 Liens securing Assumed Indebtedness of the
Borrower and the Restricted Subsidiaries permitted pursuant to Section 8.03(f);
provided that (i) such Liens do not at any time encumber any property other than
property of the Subsidiary acquired, or the property acquired, and proceeds
thereof in connection with such Assumed Indebtedness and shall not attach to any
assets of the Borrower or any of the Restricted Subsidiaries theretofore
existing or (except for any such proceeds) which arise after the date thereof
and (ii) the Assumed Indebtedness and other secured Indebtedness of the Borrower
and the Restricted Subsidiaries secured by any such Lien does not exceed the
fair market value of the property being acquired in connection with such Assumed
Indebtedness;

(o)                                 Liens on assets of Foreign Subsidiaries of
the Borrower securing Indebtedness of such Foreign Subsidiaries permitted
pursuant to clause (g) or (k) of Section 8.03;

(p)                                 Liens on the Equity Interests of
Unrestricted Subsidiaries securing Indebtedness incurred by such Unrestricted
Subsidiaries;

(q)                                 operating leases or subleases granted by the
Borrower or any of the Restricted Subsidiaries to any other Person in the
ordinary course of business; and

(r)                                    Liens on (i) Accounts sold or contributed
to a Receivables Co. in  connection with a Permitted Receivables Transaction,
(ii) other assets related to such Accounts and (iii) proceeds of the foregoing,
in each case created in connection with such Permitted Receivables Transaction.

8.02                        Investments.  Make any Investments, except:

(a)                                  Investments held by the Borrower or such
Subsidiary in the form of Cash Equivalents;

(b)                                 loans and advances to officers, directors
and employees of the Borrower and its Subsidiaries either (i) made in the
ordinary course of the business of the Borrower and its Subsidiaries as
conducted on the Closing Date to the extent permitted by applicable Law,  or
(ii) made in connection with the relocation of any such officer, director or
employee in an aggregate amount at any one time outstanding not to exceed
$5,000,000;

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

(d)                                 letters of credit issued in support of and
Guarantees permitted by Section 8.03;

(e)                                  equity Investments existing as of the date
hereof and as set forth in Schedule 6.13(a) or Schedule 6.13(b) and other
Investments existing as of the date hereof and as set forth in Schedule 8.02 and
extensions or renewals thereof, provided that no such extension or renewal shall
be permitted if it would (x) increase the amount of such Investment at the time
of such extension or renewal or (y) result in a Default hereunder;

101


--------------------------------------------------------------------------------


(f)                                    Investments constituting Consolidated
Capital Expenditures;

(g)                                 Investments in the form of non-cash
consideration received from a Disposition permitted by Section 8.05(e);

(h)                                 Investments by the Borrower or any Domestic
Subsidiary that is a Restricted Subsidiary consisting of the transfer of Equity
Interests of a Foreign Subsidiary to another Foreign Subsidiary that is a
Restricted Subsidiary;

(i)                                     Investments made or held by any Foreign
Subsidiary of the Borrower that is a Restricted Subsidiary in any other Foreign
Subsidiary of the Borrower that is a Restricted Subsidiary;

(j)                                     Investments of the Borrower or any
Domestic Subsidiary of the Borrower that is a Restricted Subsidiary in the
Borrower or any Domestic Subsidiary of the Borrower that is a Restricted
Subsidiary; provided that such Investments in any Receivables Co. shall only be
made in connection with and as part of a Permitted Receivables Transaction;

(k)                                  Investments in the form of securities of
any Person acquired in an Acquisition permitted hereunder and Assumed
Indebtedness in respect of a Person or property acquired in an Acquisition
permitted hereunder;

(l)                                     Investments in Swap Contracts permitted
to be maintained under Section 8.03(d) or required to be maintained under
Section 7.15;

(m)                               Investments consisting of Indebtedness held by
the Borrower or any Restricted Subsidiary arising on account of the accrual of
interest on such Investments;

(n)                                 Investments made by any Receivables Co. in
connection with any Permitted Receivables Transaction;

(o)                                 other Investments (i) so long as at the time
of making such Investment the Consolidated Leverage Ratio (calculated on a pro
forma basis in accordance with Sections 1.04(c) and (d)) is not greater than
3.50 to 1.00, in an unlimited aggregate amount, and (ii) if at the time of
making such Investment the Consolidated Leverage Ratio (calculated on a pro
forma basis in accordance with Sections 1.04(c) and (d)) is greater than 3.50 to
1.00 but less than the maximum permitted level for the most recently ended
fiscal quarter set forth in Section 8.12(a), in an aggregate amount after the
Closing Date not to exceed the sum of (A) 5% of the total assets of the Borrower
and its Subsidiaries as of the end of the most recently ended fiscal year of the
Borrower plus (B) the amount of the Maximum Annual Payment Amount then in effect
(less any portion of the Maximum Annual Payment Amount utilized to make
Restricted Payments pursuant to Section 8.06(e) or to prepay or otherwise
satisfy Indebtedness pursuant to Section 8.11(a)(iv)) plus (C) the amount of
Investments previously made pursuant to this subpart (ii) of Section 8.02(o)
that are repaid or returned to the Borrower or applicable Restricted Subsidiary
in cash; provided that any Investment made pursuant to subpart (i) above may
remain outstanding during such times that the Consolidated Leverage Ratio
exceeds 3.50 to 1.00, and shall not constitute usage of the basket set forth in
subsection (ii) during such time;

102


--------------------------------------------------------------------------------


provided that, notwithstanding the foregoing, (i) any Investment which when made
complies with the requirements of the definition of the term “Cash Equivalent”
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by clause (d) (except to the extent related to Indebtedness then
permitted to be incurred under Section 8.03), (k) or (o) shall be permitted to
be made if, immediately before or after giving effect thereto, any Default shall
have occurred and be continuing.

8.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

(a)                                  Indebtedness under the Loan Documents;

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.03 and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the average life to maturity of any refinancing, refunding,
renewal or extension of such Indebtedness permitted hereby is not less than the
then average life to maturity of the Indebtedness so refinanced or replaced, and
(iii) any refinancing, refunding, renewal or extension of Indebtedness
subordinated to the Obligations shall be on terms no less favorable to the
Administrative Agent and the Lenders, and no more restrictive to the Borrower,
than the subordinated Indebtedness being refinanced, refunded, renewed or
extended and in an amount not less than the amount outstanding at the time
thereof;

(c)                                  Guarantees of the Borrower or any Guarantor
in respect of Indebtedness otherwise permitted hereunder of the Borrower or any
other Guarantor (other than Indebtedness described in clauses (i) or (k) below),
provided that any guarantee of Permitted Subordinated Debt or of any other
Indebtedness permitted hereunder that is subordinated to the Obligations shall
be subordinated to the Obligations on substantially the same terms as such
Permitted Subordinated Debt or other subordinated Indebtedness;

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, cash flows or
property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation or
taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(e)                                  Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for real property and
fixed or capital assets within the limitations set forth in Section 8.01(k);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $50,000,000;

103


--------------------------------------------------------------------------------


(f)                                    Assumed Indebtedness of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount not to exceed
$75,000,000 at any time outstanding;

(g)                                 Indebtedness of Foreign Subsidiaries of the
Borrower in an aggregate principal amount at any time outstanding not to exceed
5% of the total assets of the Borrower and its Restricted Subsidiaries as of the
end of the most recently ended fiscal year of the Borrower;

(h)                                 the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business;

(i)                                     Indebtedness of (i) (x) any Domestic
Subsidiary that is a Restricted Subsidiary owing to the Borrower or any of the
Restricted Subsidiaries, or (y) the Borrower owing to any of the Restricted
Subsidiaries, and (ii) any Foreign Subsidiary that is a Restricted Subsidiary of
the Borrower owing to the Borrower or any Domestic Subsidiary that is a
Restricted Subsidiary; provided that (A) in the case of any Indebtedness
described in subpart (ii) above, the Investment by the Borrower or Domestic
Subsidiary is permitted by Section 8.02(o), and (B) any such Indebtedness
described in this clause (i) which is owing to the Borrower or any of its
Domestic Subsidiaries that are Restricted Subsidiaries, (1) to the extent
requested by the Administrative Agent, such Indebtedness shall be evidenced by
one or more promissory notes in form and substance satisfactory to the
Administrative Agent which shall be duly executed and delivered to (and indorsed
to the order of) the Administrative Agent in pledge pursuant to a Pledge
Agreement and (2) in the case of any such Indebtedness owed by a Person other
than the Borrower or a Subsidiary Guarantor, such Indebtedness shall not be
forgiven or otherwise discharged for any consideration other than payment
(Dollar for Dollar) in cash unless the Administrative Agent otherwise consents;

(j)                                     surety bonds permitted under Section
8.01;

(k)                                  Indebtedness of any Foreign Subsidiary
owing to any other Foreign Subsidiary;

(l)                                     Permitted Subordinated Debt;

(m)                               Receivables Facility Outstandings in an
aggregate amount at any time not to exceed $200,000,000, the recourse of which
shall (except in respect of fees, costs, indemnifications, representations and
warranties and other obligations in which recourse is customarily available
against originators or servicers of Accounts included in special-purpose-vehicle
receivables financing arrangements, other than any of the foregoing which are in
effect credit substitutes) be limited solely to any applicable Receivables Co.
and its assets; and

(n)                                 other unsecured Indebtedness of the Borrower
and its Restricted Subsidiaries so long as (i) at the time of incurrence thereof
the Borrower is in pro forma compliance (computed in accordance with Sections
1.04(c) and (d)) with the financial covenants set forth in Section 8.12, and
(ii) such Indebtedness has a stated maturity date no earlier than the Term Loan
B Maturity Date;

provided that (i) no Indebtedness otherwise permitted by clause (e), (f), (g),
(i) (as such clause (i) relates to loans made by the Borrower or any Subsidiary
Guarantor to Restricted Subsidiaries which are not Subsidiary Guarantors) or (n)
may be incurred if, immediately before or after

104


--------------------------------------------------------------------------------


giving effect to the incurrence thereof, any Default shall have occurred and be
continuing, and (ii) all such Indebtedness of the type described in clause
(i)(i)(y) above that is owed to Subsidiaries that are not Subsidiary Guarantors
shall be subordinated, in writing, to the Obligations upon terms satisfactory to
the Administrative Agent.

8.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a)                                  any Restricted Subsidiary (other than a
Receivables Co.) may merge with the Borrower or any one or more other Restricted
Subsidiaries, provided that (i) when the Borrower is merging with a Restricted
Subsidiary, the Borrower shall be the continuing or surviving Person, and (ii)
when any Guarantor is merging with another Subsidiary, the Guarantor shall be
the continuing or surviving Person; and

(b)                                 any Restricted Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or another Restricted Subsidiary (other than a Receivables Co.);
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must also be a Guarantor or the Borrower; and

(c)                                  a merger or consolidation necessary to
consummate (i) an Acquisition permitted by and in compliance with Section 8.13
or (ii) a Disposition permitted by and in compliance with Section 8.05.

8.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

(a)                                  Dispositions in the ordinary course of its
business (and neither constitutes a Disposition of all or a substantial part of
the Borrower’s and the Restricted Subsidiaries’ assets, taken as a whole, nor is
made in connection with a Permitted Receivables Transaction) or of obsolete or
worn out property;

(b)                                 any Disposition that constitutes (i) an
Investment permitted under Section 8.02, (ii) a Lien permitted under Section
8.01 or Section 8.04(a) or (b), or (iii) a Restricted Payment permitted under
Section 8.06;

(c)                                  Dispositions for fair market value of
equipment or real property to the extent that (i) such equipment or real
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement equipment or real
property, and in each case if the disposed property constituted Collateral then
the relevant Loan Party shall grant a Lien to the Administrative Agent
(including the delivery of any necessary Mortgage and Mortgaged Property Support
Documents) on such new or replacement property;

(d)                                 Dispositions of property by the Borrower or
any Restricted Subsidiary to a wholly-owned Restricted Subsidiary (other  than a
Receivables Co.) or, solely with respect to Dispositions of the stock of a
Restricted Subsidiary of the Borrower, the Borrower; provided that

105


--------------------------------------------------------------------------------


if the transferor of such property is the Borrower or a Guarantor, the
transferee thereof must be a Guarantor or, subject to the limitation above, the
Borrower;

(e)                                  Dispositions of assets or stock of the
Subsidiaries, so long as (i) each such Disposition is, in the reasonable
judgment of the Borrower, for fair market value, (ii) both before and after
giving effect thereto, no Default or Event of Default has occurred and is
continuing and the Borrower is in compliance, on an historical pro forma basis
as provided in Section 1.04(c), with the financial covenants set forth in
Section 8.12 and (iii) the aggregate amount of all Dispositions made pursuant to
this subsection in any one fiscal year of the Borrower does not exceed 10% of
the total assets of the Borrower and its Restricted Subsidiaries as of the end
of the most recently ended fiscal year of the Borrower (the “10% Maximum Per
Year”); provided that in one fiscal year (the “Special Year”) the Borrower may
carry forward or carry backward amounts available under this subsection but (I)
unused in the immediately preceding fiscal year, and available for the next
succeeding fiscal year, (II) amounts unused in the immediately preceding two
fiscal years or (III) amounts available in the next two succeeding fiscal 
years, in each case up to the 10% Maximum Per Year so that the aggregate amount
available to be used in the Special Year is, at the option of the Borrower and
in connection with one or a series of related Dispositions identified to the
Administrative Agent at such time and aggregating more than the 10% Maximum Per
Year for that fiscal year, increased to an amount not to exceed 30% of the total
assets of the Borrower and its Restricted Subsidiaries as of the end of the most
recently ended fiscal year of the Borrower (which amount shall be, for the
Special Year, in lieu of and not in addition to the 10% Maximum Per Year), it
being understood by the parties that any amounts carried back from future
periods shall reduce the amount available to be used in the period from which
such amount is carried back;

(f)                                    such Disposition results from a casualty
or condemnation in respect of such property or assets;

(g)                                 such Disposition consists of the sale or
discount of overdue accounts receivable in the ordinary course of business, but
only in connection with the compromise or collection thereof;

(h)                                 such Disposition is of Accounts and related
assets and is made pursuant to a Permitted Receivables Transaction; or

(i)                                     Dispositions with respect to which the
fair market value of all assets Disposed of, whether individually or in a series
of related transactions, does not exceed $10,000,000.

8.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, in each case (except Section 8.06(a)) so long
as no Default or Event of Default shall have occurred and be continuing (both
before and after the making of such Restricted Payment):

(a)                                  each Restricted Subsidiary may make
Restricted Payments to the Borrower and to wholly-owned Restricted Subsidiaries
(and, in the case of a Restricted Payment by a non-wholly-owned Restricted
Subsidiary, to the Borrower and any Restricted Subsidiary and to each other

106


--------------------------------------------------------------------------------


owner of capital stock or other equity interests of such Restricted Subsidiary
on a pro rata basis based on their relative ownership interests);

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
Equity Interests or warrants or options to acquire any such shares in connection
with customary employee or management agreements, plans or arrangements;

(d)                                 the Borrower shall be permitted to make
Restricted Payments in the form of cash dividends to the shareholders of the
Borrower in an aggregate amount in any fiscal year not to exceed $10,000,000;
provided that, any amount of cash dividends permitted to be paid by this clause
(d) but not paid in respect of any fiscal year commencing on or after October 1,
2006, may be carried forward and paid in any subsequent fiscal year;

(e)                                  the Borrower and each Subsidiary shall be
permitted to make other Restricted Payments in the form of cash dividends,
distributions, purchases, redemptions or other acquisitions of or with respect
to shares of its common stock or other common Equity Interests either (i) if at
the time of making such Restricted Payment the Consolidated Leverage Ratio
(calculated on a pro forma basis giving effect to such Restricted Payment and
any Indebtedness incurred in connection therewith and any other relevant factor,
all in accordance with Sections 1.04(c) and (d)) is not greater than 3.50 to
1.00, on an unlimited basis, and (ii) if at the time of making such Restricted
Payment the Consolidated Leverage Ratio (calculated on a pro forma basis giving
effect to such Restricted Payment and any Indebtedness incurred in connection
therewith and any other relevant factor, all in accordance with Sections 1.04(c)
and (d)) is greater than 3.50 to 1.00 but less than the maximum permitted level
for the most recently ended fiscal quarter set forth in Section 8.12(a), in an
amount in any fiscal year of the Borrower not greater than the Maximum Annual
Payment Amount (less any portion of the Maximum Annual Payment Amount utilized
to make Investments pursuant to Section 8.02(o) or to prepay or otherwise
satisfy Indebtedness pursuant to Section 8.11(a)(iv)).

8.07                        Change in Nature of Business.  Engage in any
material line of business that is not a Core Business; provided, that the
foregoing shall not restrict any Receivables Co. from entering into any
Permitted Receivables Transaction.

8.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than (a) transactions on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate, (b)
the consummation by the Borrower and its Subsidiaries of the transactions
effected by the Loan Documents, (c) any employment arrangement entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business and
consistent with the past practices of the Borrower or such Subsidiary, (d)
transactions between or among the Borrower and its Restricted Subsidiaries or
between or

107


--------------------------------------------------------------------------------


among Restricted Subsidiaries of the Borrower, in each case to the extent
permitted under the terms of the Loan Documents, (e) the declaration and payment
of dividends and the making of distributions to all holders of any class of
capital stock of the Borrower or any of its Restricted Subsidiaries to the
extent otherwise permitted under Section 8.06, (f) Permitted Receivables
Transactions, (g) the Tax Sharing Agreement, and (h) shared service arrangements
entered into in the ordinary course of business and allocating expenses and fees
reasonably in accordance with the services provided.

8.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document and, to the
extent pertaining to any Receivables Co., any Permitted Securitization
Transaction) that:

(a)                                  requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person, except any such provision contained in the Subordinated Notes
Indenture to the extent such provision does not require such a grant of a Lien
to secure the Subordinated Notes if a Lien is granted securing the Obligations;
or

(b)                                 limits the ability (i) of any Restricted
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor other than
customary restrictions required in connection with (x) financings permitted by
this Agreement, the limitations of which are no more restrictive than the
corresponding limitations applicable to the Borrower hereunder, and (y)
Dispositions permitted by this Agreement and which limitations cover only such
assets or Person(s) which are the subject matter of such Dispositions and, prior
to such Disposition, permit the Liens granted under the Loan Documents therein,
and (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of the
Borrower, or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit:

(A)                              a negative pledge contained in either (x)
Indebtedness of any Restricted Subsidiary as of the date it becomes a Restricted
Subsidiary of the Borrower in any transaction otherwise permitted hereunder or
(y) Indebtedness outstanding on the date hereof and listed on Schedule 8.03, in
each case so long as such provision does not impair or conflict with any
Security Instrument or with Section 7.12 hereof;

(B)                                provisions limiting Liens on property as may
be contained in the terms of any Indebtedness permitted under Section 8.03(e) or
(f) solely to the extent any such limitations relates to the property financed
by or the subject of such Indebtedness;

(C)                                provisions limiting Liens on property, and
only on such property, subject to a prior Lien permitted under Section 8.01(c),
(d), (e), (f), (i), (k), (o), (p) and (r); and

(D)                               such provisions as may be contained in any
refinancing or replacing Indebtedness permitted under Section 8.03, provided
that the terms of such provisions shall be no less favorable to the
Administrative Agent and the Lenders as were contained in the Indebtedness being
refinanced or replaced.

108


--------------------------------------------------------------------------------


8.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, in any manner that might cause the Credit Extension or the
application of such proceeds to violate Regulations T, U or X of the FRB, in
each case as in effect on the date or dates of such Credit Extension and such
use of proceeds.

8.11                        Prepayment of Indebtedness; Amendment to Material
Agreements.

(a)                                  Prepay, redeem, purchase, repurchase,
defease or otherwise satisfy prior to the scheduled maturity thereof any
Indebtedness that is either subordinated to the Indebtedness hereunder or has a
stated maturity date later than the Term Loan B Maturity Date, or make any
payment in violation of any subordination terms thereof, including in each case
pursuant to any change of control, sale of assets, issuance of any equity or
otherwise as may be set forth in the terms thereof or available to the Borrower
at its option, except prepayments, redemptions, purchases, repurchases,
defeasances or other satisfaction of (i) unsecured Indebtedness made with the
proceeds of any Permitted Subordinated Debt (ii) unsecured or secured
Indebtedness made with the proceeds of other Indebtedness permitted to be
incurred pursuant to Section 8.03 and containing terms and conditions (including
terms of subordination, security and maturity) no less favorable in any material
respect to the Administrative Agent and the Lenders than the Indebtedness being
prepaid or otherwise satisfied therewith, (iii) unsecured Indebtedness so long
as after giving effect thereto the Consolidated Leverage Ratio (calculated on a
pro forma basis in accordance with Sections 1.04(c) and (d)) is not greater than
3.50 to 1.00, and (iv) any other Indebtedness not permitted pursuant to the
foregoing subparts (i) through (iii) above so long as the aggregate principal
amount of all Indebtedness prepaid or otherwise satisfied pursuant to this
subpart (iv) in any fiscal year of the Borrower not greater than the Maximum
Annual Restricted Payment Amount (less any portion of the Maximum Annual Payment
Amount utilized in such fiscal year to make Investments pursuant to Section
8.02(o) or to make Restricted Payments pursuant to Section 8.06(e)(ii)); or

(b)                                 Amend, modify or change in any manner any
term or condition of (i) any Subordinated Note or the Subordinated Notes
Indenture, (ii) any Permitted Subordinated Debt Document, (iii) any Indebtedness
with a stated maturity date outside the Term Loan B Maturity Date, or (iv) any
documents, instruments and agreements delivered in connection with a Permitted
Receivables Transaction or any schedules, exhibits or agreements related
thereto, in each case so that the terms and conditions thereof are less
favorable in any material respect to the Administrative Agent and the Lenders
than the terms of such Indebtedness as of the Closing Date, but in no event
shall terms of recourse, guarantees or credit support be any less favorable to
the Administrative Agent or the Lenders than the terms of such Indebtedness as
of the Closing Date.

8.12                        Financial Covenants.

(a)                                  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio at any time during any period of four fiscal
quarters of the Borrower set forth below to be greater than the ratio set forth
below opposite such period:

109


--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Leverage Ratio

 

 

 

Closing Date through September 30, 2008

 

5.25 to 1.00

December 31, 2008 through September 30, 2009

 

5.00 to 1.00

December 31, 2009 through September 30, 2010

 

4.75 to 1.00

December 31, 2010 and each fiscal quarter thereafter

 

4.50 to 1.00

 

(b)                                 Consolidated Interest Charge Coverage
Ratio.  Permit the Consolidated Interest Charge Coverage Ratio as of the end of
any Four-Quarter Period of the Borrower to be less than 2.50 to 1.00.

8.13                        Acquisitions.  Enter into any agreement, contract,
binding commitment or other arrangement providing for any Acquisition, or take
any action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition, unless (i) the Person to be (or whose assets
are to be) acquired does not oppose such Acquisition and the line or lines of
business of the Person to be acquired constitute Core Businesses, (ii) after
giving effect to such Acquisition and all Indebtedness incurred or repaid in
connection therewith, the Borrower shall be in compliance on a pro forma basis
with each financial covenant set forth in Section 8.12 (each calculated in
accordance with Sections 1.04(c) and (d))), (iii) no Default or Event of Default
shall have occurred and be continuing either immediately prior to or immediately
after giving effect to such Acquisition and, if the Cost of Acquisition is in
excess of $50,000,000, the Borrower shall have furnished to the Administrative
Agent (A) pro forma historical financial statements as of the end of the most
recently completed four fiscal quarters of the Borrower, giving effect to such
Acquisition, and (B) a Compliance Certificate prepared on a historical pro forma
basis as of March 31, 2007, or, if later, as of the most recent date for which
financial statements have been furnished pursuant to Section 7.01(a) or (b),
giving effect to such Acquisition, which Compliance Certificate shall
demonstrate that no Default or Event of Default would exist immediately after
giving effect thereto (including demonstrating compliance on a pro forma basis
with each financial covenant set forth in Section 8.12 (each calculated in
accordance with Sections 1.04(c) and (d))), (iv) the Person acquired shall be a
wholly-owned Restricted Subsidiary, or be merged with or into a Restricted
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be a Restricted Subsidiary), and (v) upon
consummation of the Acquisition each Subsidiary shall have complied with the
provisions of Section 7.12, including with respect to any new assets (including
real property) acquired.

8.14                        Creation of New Subsidiaries.  Create or acquire any
new Subsidiary after the Closing Date other than Restricted Subsidiaries created
or acquired in accordance with Section 7.12, provided that any Unrestricted
Subsidiary may create a Subsidiary that is an Unrestricted Subsidiary.

110


--------------------------------------------------------------------------------


8.15                        Securities of Subsidiaries.  Permit any Restricted
Subsidiary to issue any Equity Interests (whether for value or otherwise) to any
Person other than the Borrower or another Subsidiary of the Borrower that is a
Restricted Subsidiary.

8.16                        Sale and Leaseback.  Enter into, or permit any
Restricted Subsidiary to, enter into any agreement or arrangement with any other
Person providing for the leasing by the Borrower or any of the Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any of the Restricted Subsidiaries to such other
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Borrower or any of the Restricted Subsidiaries.

ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES

9.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan or any L/C - BA Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C - BA
Obligation, or any commitment or other fee due hereunder, or (iii) within five
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained (A) in any of
Section 7.03(a) or (b), 7.05 (other than with respect to the maintenance of good
standing), 7.10, 7.11 or 7.12 or Article VIII, or (B) in either Section 7.01 or
7.02 and such failure continues for 15 days; or

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) receipt
of notice of such default by a Responsible Officer of the Borrower from the
Administrative Agent, or (ii) any Responsible Officer of the Borrower becomes
aware of such default; or

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made in any material
respect; or

(e)                                  Cross-Default.  (i) The Borrower, any
Restricted Subsidiary or any other Loan Party (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise, and after passage of any grace period) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or

111


--------------------------------------------------------------------------------


available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $25,000,000, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, and such
default continues for more than the period of grace, if any, therein specified,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower, any Restricted
Subsidiary or any other Loan Party is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower, any Restricted Subsidiary or any other Loan
Party is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower, any Restricted Subsidiary or any other
Loan Party as a result thereof is greater than $25,000,000;

(f)                                    Insolvency Proceedings, Etc.  The
Borrower, any Restricted Subsidiary or any other Loan Party  institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower, any Restricted Subsidiary or any other Loan Party   becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h)                                 Judgments.  There is entered against the
Borrower, any Restricted Subsidiary or any other Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by insurance provided by a
Person described in Section 7.07 as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, such judgment or order remains
unvacated and unpaid and either (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during

112


--------------------------------------------------------------------------------


which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $25,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or (iii) the benefit liabilities of all Plans governed by Foreign
Benefit Laws, or the funding of which are regulated by any Foreign Benefit Laws,
at any time exceed all such Plans’ assets, as computed in accordance with
applicable law as of the most recent valuation date for such Plans, by more than
$25,000,000; or

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, or any Lien granted thereunder, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect (except with respect to immaterial assets); or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document or any Lien granted to the Administrative Agent pursuant to the
Security Instruments; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k)                                  Subordinated Notes and Permitted
Subordinated Debt.  The subordination provisions relating to the Subordinated
Notes or any Permitted Subordinated Debt (the “Subordination Provisions”) shall
fail to be enforceable by the Lenders (which have not effectively waived the
benefits thereof) in accordance with the terms thereof, or the principal or
interest on any Loan, any L/C - BA Obligation or other Obligations shall fail to
constitute “designated senior debt” (or any other similar term) under any
document, instrument or agreement evidencing such Subordinated Notes or
Permitted Subordinated Debt; or the Borrower or any of its Subsidiaries shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, or (ii) that
any of such Subordination Provisions exist for the benefit of the Secured
Parties; or

(l)                                     Change of Control.  There occurs any
Change of Control.

9.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C – BA Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan

113


--------------------------------------------------------------------------------


Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;

(c)                                  require that the Borrower Cash
Collateralize the L/C – BA Obligations (in an amount equal to the then
Outstanding Amount thereof); and

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C – BA Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C – BA Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03                        Application of Funds.  After the exercise of
remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable and the L/C – BA Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
– BA Fees and other Obligations expressly described in clauses Third through
Fifth below) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article IV), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit – BA Fees and interest on the Loans, L/C – BA Borrowings
and other Obligations, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, (ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them) to (i) the
payment of that portion of the Obligations constituting unpaid principal of the
Loans and L/C – BA Borrowings, (ii) the payment of the maximum amount of all
Bankers’ Acceptances then outstanding, such payment to be for the account of the
L/C Issuer (or to the extent Revolving Lenders have theretofore funded their
participations in any such Bankers’ Acceptance, ratably among such Revolving
Lenders in accordance with their Pro Rata Revolving Shares) and (iii) to Cash
Collateralize that portion of

114


--------------------------------------------------------------------------------


L/C – BA Obligations comprising the aggregate undrawn amount of Letters of
Credit, to the Administrative Agent for the account of the L/C Issuer; provided
that if the amounts available are insufficient to make all payments provided for
in this clause Fourth, that portion allocable to clause (iii) shall be applied
first to pay Outstanding Amounts of Revolving Loans and L/C – BA Borrowings
before being utilized to Cash Collateralize L/C – BA Obligations;

Fifth, to payment of Swap Termination Values and amounts owing under Related
Treasury Management Arrangements, in each case to the extent owing to any Lender
or any Affiliate of any Lender arising under Related Credit Arrangements that
shall have been terminated and as to which the Administrative Agent shall have
received notice of such termination and the Swap Termination Value thereof or
the amount owing under the applicable Related Treasury Management Arrangement
from the applicable Lender or Affiliate of a Lender;

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Document that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE X.
ADMINISTRATIVE AGENT

10.01                 Appointment and Authority.  Each of the Lenders and the
L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

10.02                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial

115


--------------------------------------------------------------------------------


advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

10.03                 Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04                 Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message,

116


--------------------------------------------------------------------------------


Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit or Bankers’ Acceptance, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit or Bankers’ Acceptance.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.05                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

10.06                 Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this

117


--------------------------------------------------------------------------------


Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit and/or Bankers’
Acceptances, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit
and/or Bankers’ Acceptances.

10.07                 Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08                 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

10.09                 Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C – BA Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C – BA Obligations and all other Obligations that are

118


--------------------------------------------------------------------------------


owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.04(i) and (j), 2.10 and 11.04) allowed in such judicial proceeding;
and

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10                 Collateral and Guaranty Matters.  The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)                                  to release any Pledged Interest and any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document (i) upon the occurrence of the Facility Termination Date, (ii)
that is Disposed or to be Disposed as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, (iii) as
provided in Section 7.15(c) with respect to Subsidiaries that become
Unrestricted Subsidiaries in accordance with the terms of this Agreement, or
(iv) subject to Section 11.01, if approved, authorized or ratified in writing by
the Required Lenders;

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(k); and

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder (including pursuant
to its designation as an Unrestricted Subsidiary in compliance with the terms
hereof, including Section 7.15).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
10.10.

119


--------------------------------------------------------------------------------


ARTICLE XI.
MISCELLANEOUS

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)                                  waive any condition set forth in Section
5.01(a) without the written consent of each Lender except to the extent
otherwise provided for in Section 5.01(a);

(b)                                 extend or increase (i) the Revolving Credit
Commitment of any Revolving Lender (or reinstate any Revolving Credit Commitment
terminated pursuant to Section 9.02) without the written consent of such
Revolving Lender, or (ii) the obligation of any Term Lender to make any portion
of either Term Loan without the written consent of such Term Lender;

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (but excluding the delay or waiver of
any mandatory prepayment) of principal, interest, fees or other amounts due to
the Lenders (or any of them), including the Term Loan A Maturity Date, the Term
Loan B Maturity Date and the Revolving Credit Maturity Date, or any scheduled
reduction of the Aggregate Revolving Credit Commitments hereunder or under any
other Loan Document, in each case without the written consent of each Lender
directly affected thereby;

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C - BA Borrowing, or (subject to
clause (v) of the second proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” (so long as such amendment does not result in the
Default Rate being lower than the interest rate then applicable to Base Rate
Loans or Eurocurrency Rate Loans, as applicable) or to waive any obligation of
the Borrower to pay interest or Letter of Credit – BA Fees at the Default Rate
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to change the Applicable
Rate or amount of prepayment required under Section 2.06(e)(iii) or (iv);

(e)                                  change Section 2.14 or Section 9.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

(f)                                    change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

120


--------------------------------------------------------------------------------


(g)                                 change any provision of this Section or the
definition of “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Revolving Lenders required to amend,
waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Revolving
Lender;

(h)                                 change any provision of this Section or the
definition of “Required Term Loan A Lenders” or any other provision hereof
specifying the number or percentage of Term Loan A Lenders required to amend,
waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Term Loan A
Lender;

(i)                                     change any provision of this Section or
the definition of “Required Term Loan B Lenders” or any other provision hereof
specifying the number or percentage of Term Loan B Lenders required to amend,
waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Term Loan B
Lender;

(j)                                     impose any greater restriction on the
ability of any Lender to assign any of its rights or obligations hereunder
without the written consent of Lenders having more than 50% of the Aggregate
Credit Exposures then in effect within each of the following classes of
commitments:  (i) the class consisting of the Revolving Lenders, (ii) the class
consisting of the Term Loan A Lenders, and (iii) the class consisting of the
Term Loan B Lenders; provided that for purposes of this clause, the aggregate
amount of each Lender’s risk participation and funded participation in L/C - BA
Obligations and Swing Line Loans shall be deemed to be held by such Lender;

(k)                                  release any Guarantor from the Guaranty
without the written consent of each Lender, except to the extent such Guarantor
is the subject of a Disposition permitted by Section 8.05 (in which case such
release may be made by the Administrative Agent acting alone);

(l)                                     release all or a material part of the
Collateral without the written consent of each Lender except with respect to
Dispositions and releases of Collateral permitted or required hereunder
(including pursuant to Section 8.05) or as provided in the other Loan Documents
(in which case such release may be made by the Administrative Agent acting
alone);

(m)                               reduce the number or type of events that give
rise to a mandatory prepayment pursuant to Section 2.06(e) or change the order
or manner of application of the Net Cash Proceeds provided therein, in each case
without the written consent of each Lender directly affected thereby (it being
understood that the delay or waiver of any particular mandatory prepayment,
without the permanent waiver or removal of such type of mandatory prepayment,
shall not be included in this Section 11.01(m)); or

(n)                                 amend Section 1.08 or the definition of
“Alternative Currency” without the written consent of each Lender directly
affected thereby;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of

121


--------------------------------------------------------------------------------


the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit or Bankers’ Acceptance issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 11.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (v) each
of the Bank of America Fee Letter and the JPMorgan Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
respective parties thereto; (vi) no amendment, waiver or consent which has the
effect of  enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 5.02 hereof which, but for such amendment, waiver or
consent would not be satisfied, shall be effective to require the Revolving
Lenders, the Swing Line Lender or the L/C Issuer to make any additional
Revolving Loan or Swing Line Loan, or to issue any additional or renew any
existing Letter of Credit or issue any Bankers’ Acceptance, unless and until the
Required Revolving Lenders (or, if applicable, all Revolving Lenders) shall have
approved such amendment, waiver or consent; and (vii) notwithstanding anything
to the contrary in this Section 11.01, each Lender agrees that, upon the
execution thereof by the Administriatve Agent, the Borrower and the Guarantors
after the Closing Date, the Fronting Structure Amendment shall thereupon be and
become fully effective as an amendment to this Agreement without any further
notice to, action by or consent of any Lender (it being understood that the
final Fronting Structure Amendment will be made available to the Lenders). 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.

11.02                 Notices; Effectiveness; Electronic Communication.

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone or
in the case of notices otherwise expressly provided herein (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02, as changed pursuant to subsection (d) below; and

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire, as changed pursuant to subsection (d) below.

122


--------------------------------------------------------------------------------


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the borrower, any
Lender, the L/C Issuer or any other

123


--------------------------------------------------------------------------------


Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.    Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform (a “Private Side Person”) in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws;
provided that nothing in this Agreement shall be deemed to be a consent by any
party hereto to any Private Side Person providing any such Borrower Materials
from the “Private Side” of the Platform that are not available on the “Public
Side” of the Platform to any person at such Public Lender who has not been
selected as a Private Side Person, or otherwise acting in violation of the
provisions of Section 11.07 with respect to any such Borrower Materials.

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Revolving Loan Notices, Swing Line Loan Notices and Term Loan Interest Rate
Selection Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

124


--------------------------------------------------------------------------------


11.04                 Expenses; Indemnity; Damage Waiver.

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates and the Arrangers (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Arrangers), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or Banker’s
Acceptance or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Arrangers (including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Swing Line Lender, the L/C Issuer or
the Arrangers), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby or, in the case of the
Administrative agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
Loan, Letter of Credit or Bankers’ Acceptance or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit or Bankers’ Acceptance if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit or Bankers’ Acceptance), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such

125


--------------------------------------------------------------------------------


Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on such Lender’s portion of Loans, commitments and risk participations
with respect to the Revolving Credit Facility and the Term Loan Facilities) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d); provided
further that any amount due exclusively to the L/C Issuer in its capacity as
such shall be borne pursuant to this Section 11.04(c) pro rata by the Revolving
Lenders, and not by any Term Lender.

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Letter of
Credit or Bankers’ Acceptance or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

(f)                                    Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender and the occurrence of the
Facility Termination Date.

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any

126


--------------------------------------------------------------------------------


Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the occurrence of the Facility Termination
Date.

11.06                 Successors and Assigns.

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and its Revolving Loans (including for purposes of
this subsection (b), participations in L/C – BA Obligations and in Swing Line
Loans), of its Pro Rata Term A Share of the Term Loan A at the time owing to it,
or of its Pro Rata Term B Share of the Term Loan B at the time owing to it 
(such Lender’s portion of Loans, commitments and risk participations with
respect to each of the Revolving Credit Facility and the Term Loan Facilities
(each, an “Applicable Facility”) being referred to in this Section 11.06 as its
“Applicable Share”)) at the time owing to it); provided that

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Applicable Share of the
Applicable Facility at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Applicable Share (which for this purpose includes
Loans outstanding thereunder) with respect to each Applicable Facility,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the

127


--------------------------------------------------------------------------------


Assignment and Assumption, as of the Trade Date, shall not be less than (A)
$5,000,000 with respect to the Revolving Credit Facility and (B) $1,000,000 with
respect to each Term Loan Facility, unless in either case each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Applicable Facility, except
that this clause (ii) shall not (A) prohibit any Lender from assigning all or a
portion of its rights and obligations among the Applicable Facilities on a
non-pro rata basis or (B) apply to rights in respect of Swing Line Loans;

(iii)                               any assignment of a Revolving Credit
Commitment must be approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which consent shall not be unreasonably withheld) unless the
Person that is the proposed assignee is itself a Lender or an Affiliate of a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500, provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Revolving Lender
or a Term Lender, as applicable, under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
4.01, 4.04, 4.05, and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, the Borrower (at
its expense) shall execute and deliver applicable Notes to the assignee Lender. 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (in such capacity, subject
to Section 11.17), shall maintain at the Administrative

128


--------------------------------------------------------------------------------


Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans and L/C – BA
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrower and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C – BA Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.01, 4.04 and 4.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
4.01 or 4.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 4.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 4.01(e) as though it were a
Lender.

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure

129


--------------------------------------------------------------------------------


obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any 
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.13(b)(ii).  Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under Section
4.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Revolving Credit Commitment or commitment to make an
applicable Term Loan of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the occurrence of the
Facility Termination Date) that, prior to the date that is one year and one day
after the payment in full of all outstanding commercial paper or other senior
debt of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

130


--------------------------------------------------------------------------------


(i)                                     Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America or JPMorgan assigns all of its Revolving
Credit Commitment, Revolving Loans, any Pro Rata Term A Share of the Term Loan A
and any Pro Rata Term B Share of the Term Loan B pursuant to subsection (b)
above, such Person may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) in the case of Bank of America, upon
30 days’ notice to the Borrower, resign as Swing Line Lender.  In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to serve in such capacity a
successor L/C Issuer or Swing Line Lender hereunder, as the case may be;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such Person as L/C Issuer or Swing Line Lender,
as the case may be.  If Bank of America or JPMorgan Chase Bank, N.A resigns as
L/C Issuer, such Person shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit and
Bankers’ Acceptances outstanding as of the effective date of its resignation as
L/C Issuer and all L/C – BA Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.04(c)).  If Bank of America
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit and/or Bankers’ Acceptances, if any, outstanding at the
time of such successor or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of such L/C Issuer with respect
to such Letters of Credit and/or Bankers’ Acceptances.

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, trustees, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or

131


--------------------------------------------------------------------------------


(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, any information not marked “PUBLIC” at the
time of delivery will be deemed to be confidential; provided, that any
information marked “PUBLIC may also be marked “Confidential”.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the

132


--------------------------------------------------------------------------------


Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 4.04, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.01, if any Lender is a Defaulting Lender, or if
any Lender fails to approve any amendment, waiver or consent requested by
Borrower pursuant to Section 11.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender,
then in each such case the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section

133


--------------------------------------------------------------------------------


11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C – BA Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 4.04 or payments required
to be made pursuant to Section 4.01, such assignment will result in a reduction
in such compensation or payments thereafter;

(d)                                 in the case of any such assignment resulting
from the refusal of a Lender to approve a requested amendment, waiver or
consent, the Person to whom such assignment is being made has agreed to approve
such requested amendment, waiver or consent; and

(e)                                  such assignment does not conflict with
applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14                 Governing Law; Jurisdiction; Etc.

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY

134


--------------------------------------------------------------------------------


RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

11.17                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and

135


--------------------------------------------------------------------------------


agrees, and acknowledges its Affiliates’ understanding, that:  (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, JPMorgan and the Arrangers are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, JPMorgan and the Arrangers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, JPMorgan and the Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates or any other Person and (B)
neither the Administrative Agent, JPMorgan nor either Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and (iii) the Administrative Agent,
JPMorgan and the Arrangers and their respective Affiliates may be engaged in a
board range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, JPMorgan nor
either Arranger has any obligation to disclose any of such interests  to the
Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, JPMorgan and each Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[Remainder of page is intentionally left blank; signature pages follow.]

136


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

MUELLER WATER PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Walter A. Smith

 

 

Name:

Walter A. Smith

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

MUELLER GROUP, LLC, solely for purposes of
Section 1.01(i) of this Agreement

 

 

 

 

 

 

 

 

By:

/s/ Walter A. Smith

 

 

Name:

Walter A. Smith

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Thomas Barnett

 

 

Name:

W. Thomas Barnett

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

 

 

 

 

 

By:

/s/ W. Thomas Barnett

 

 

Name:

W. Thomas Barnett

 

Title:

Senior Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender
and L/C Issuer

 

 

 

 

 

By:

/s/ Suzanne Ergastolo

 

Name:

Suzanne Ergastolo

 

Title:

Vice President

 

 

Mueller Water Products, Inc.

Amended And Restated Credit Agreement

Signature Pages


--------------------------------------------------------------------------------


 

CITICORP USA, INC., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey A. Neikirk

 

 

Name:

Jeffrey A. Neikirk

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

CALYON NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Samuel L. Hill    

 

 

Name:

Samuel L. Hill

 

 

Title:

Managing Director & Regional Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Myers

 

 

Name:

Brian Myers

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stacy M. Lewis

 

 

Name:

Stacy M. Lewis

 

Title:

Director

 

 

 

 

 

 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

 

By:

/s/ Andrew D. Hahn

 

Name:

Andrew D. Hahn

 

Title:

Vice President

 

 

 

 

 

FIFTH THIRD BANK, A MICHIGAN
BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ John A. Marian

 

Name:

John A. Marian

 

Title:

Vice President

 

 

Mueller Water Products, Inc.

Amended And Restated Credit Agreement

Signature Pages


--------------------------------------------------------------------------------


 

NORTH FORK BUSINESS CAPITAL CORP.,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Dellova

 

 

Name:

Paul Dellova

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stacey V. Judd

 

 

Name:

Stacey V. Judd

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

CAROLINA FIRST BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Kevin M. Short

 

 

Name:

Kevin M. Short

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

KBC BANK N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Thomas G. Jackson

 

 

Name:

Thomas G. Jackson

 

Title:

First Vice President

 

 

 

 

 

 

By:

/s/ Jean-Pierre Diels

 

Name:

Jean-Pierre Diels

 

Title:

First Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

/s/ Louis K. McLinden

 

Name:

Louis K. McLinden

 

Title:

Vice President

 

 

Mueller Water Products, Inc.

Amended And Restated Credit Agreement

Signature Pages


--------------------------------------------------------------------------------


 

TD BANKNORTH, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Westling

 

 

Name:

Jeffrey R. Westling

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND, PLC, as
a Lender

 

 

 

 

 

 

 

 

By:

/s/ Angela Reilly

 

 

Name:

Angela Reilly

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ David C. Siegel

 

 

Name:

David C. Siegel

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Andy Ballta

 

 

Name:

Andy Ballta

 

Title:

First Vice President

 

 

 

 

 

 

By:

/s/ Walter T. Duffy III

 

Name:

Walter T. Duffy III

 

Title:

First Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

/s/ Thomas J. Purcell

 

Name:

Thomas J. Purcell

 

Title:

Senior Vice President

 

 

Mueller Water Products, Inc.

Amended And Restated Credit Agreement

Signature Pages


--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY, as a
Lender

 

 

 

 

 

 

 

By:

/s/ John C. Canty

 

Name:

John C. Canty

 

Title:

Vice President

 

 

 

 

 

 

 

FIRSTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ Ellen Frank

 

Name:

Ellen Frank

 

Title:

Vice President

 

Mueller Water Products, Inc.

Amended And Restated Credit Agreement

Signature Pages


--------------------------------------------------------------------------------